Exhibit 10

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of July 22, 2016 among Bemis Company, Inc., a Missouri
corporation (the “Company”), the subsidiaries of the Company party hereto (the
“Borrowing Subsidiaries”), JPMorgan Chase Bank, N.A., as administrative agent
under the hereinafter defined Credit Agreement (the “Administrative Agent”), and
the Lenders party hereto.

 

R E C I T A L S:

 

A.                                    The Company, the Borrowing Subsidiaries,
the Administrative Agent and the Lenders are parties to a Third Amended and
Restated Long-Term Credit Agreement dated as of August 12, 2013, as amended by
that certain Amendment No. 1 to Third Amended and Restated Credit Agreement
dated as of July 15, 2014 (the “Credit Agreement”).

 

B.                                    The Company has requested certain
amendments to the Revolving Loans under the Credit Agreement, including an
extension of the Revolving Facility Termination Date.  The Revolving Lenders and
the Required Lenders are willing to make such amendments on the terms and
conditions set forth herein.

 

C.                                    The Company, the Borrowing Subsidiaries,
the Administrative Agent and the Lenders party hereto (consisting of the
Required Lenders and all Revolving Lenders) wish to amend the Credit Agreement
on the terms and conditions set forth below.

 

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

1.                                      Definitions.  Unless otherwise specified
herein, all capitalized terms used herein shall have the meanings specified in
the Credit Agreement.

 

2.                                      Amendments to Credit Agreement.  Upon
the Effective Time (as defined below), the Credit Agreement (excluding the
existing Exhibits and the Schedules thereto other than as described in clauses
(b) and (c) below) is hereby amended (a) to delete the bold, stricken text
(indicated textually in the same manner as the following example: strieken-text)
and to add the bold, double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth on the
pages of the Credit Agreement attached hereto as Annex 1, (b) to replace the
Pricing Schedule in the Credit Agreement in its entirety with the Pricing
Schedule attached hereto as Annex 2 and (c) to replace Schedule 1.1 of the
Credit Agreement in its entirety with Schedule 1.1 attached hereto.

 

3.                                      Amendments to Borrowing Subsidiary
Agreements.  Upon the Effective Time, each of (a) the Second Amended and
Restated Borrowing Subsidiary Agreement dated as of August 12, 2013 among the
Company, Bemis Swansea Limited and the Administrative Agent and (b) the Second
Amended and Restated Borrowing Subsidiary Agreement dated as of August 12, 2013
among the Company, Bemis Healthcare Packaging Limited (formerly known as

 

--------------------------------------------------------------------------------


 

Perfecseal Limited) and the Administrative Agent is hereby amended by replacing
Attachment 1 to each such agreement in its entirety with Annex 3 attached
hereto.

 

4.                                      Representations and Warranties.  The
Company represents and warrants, as of the date hereof, that:

 

(a)                                 The execution, delivery and performance by
each Borrower of this Amendment are within such Borrower’s corporate or other
entity power, have been duly authorized by all necessary corporate or other
entity action and will not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate or articles of
incorporation (or similar formation document) or by-laws (or similar governing
document) of such Borrower or of any judgment, order, decree, agreement or
instrument binding on such Borrower or result in the creation of any Lien upon
any of its property or assets (other than any Lien created pursuant to the Loan
Documents).

 

(b)                                 Each of the representations and warranties
contained in the Credit Agreement, as amended hereby and treating this Amendment
as a Loan Document for purposes thereof, is true and correct in all material
respects except (i) in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in which case such representation or
warranty is true and correct in all respects and (ii) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty was true and correct on and as of
such earlier date.

 

(c)                                  This Amendment constitutes the valid and
binding obligation of each Borrower, enforceable against such Borrower in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles.

 

(d)                                 No Default or Unmatured Default has occurred
and is continuing.

 

5.                                      Effective Time.  This Amendment, other
than Sections 2 and 3, shall become effective upon the execution and delivery
hereof by the Company, the Borrowing Subsidiaries, the Administrative Agent, the
Required Lenders and the Revolving Lenders.  Sections 2 and 3 of this Amendment
shall become effective at such time (the “Effective Time”) as all of the
following conditions have been or concurrently will be satisfied:

 

(a)                                 delivery to the Administrative Agent of
copies of the articles or certificate of incorporation (or similar formation
documents) of the Company, together with all amendments, and a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of formation. as well as any other information requested by the
Administrative Agent or any Lender and required by Section 326 of the USA
Patriot Act or necessary for the Administrative Agent or any Lender to verify
the identity of the Company and each Borrowing Subsidiary as required by
Section 326 of the USA Patriot Act;

 

2

--------------------------------------------------------------------------------


 

(b)                                 delivery to the Administrative Agent of
copies, certified by the Secretary or an Assistant Secretary of the Company and
each Borrowing Subsidiary, of its by-laws and of the resolutions of its board of
directors and of necessary resolutions or actions of any other body authorizing
the Company’s and each Borrowing Subsidiary’s execution of this Amendment;

 

(c)                                  delivery to the Administrative Agent of an
incumbency certificate, executed by the Secretary or an Assistant Secretary of
the Company and each Borrowing Subsidiary, which shall identify by name and
title and bear the signatures of the Authorized Officers executing one or more
of the Loan Documents delivered in connection with this Amendment, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or a Borrowing
Subsidiary;

 

(d)                                 delivery to the Administrative Agent of a
certificate, signed by the chief financial officer, controller or chief
accounting officer of the Company and dated as of the date hereof, certifying
the accuracy of the representations and warranties made in Sections 4(b) and
4(d) of this Amendment as of the date of such certificate both immediately
before and immediately after giving effect to the Amendment;

 

(e)                                  A written opinion of Foley & Lardner LLP,
counsel to the Company, addressed to the Administrative Agent and the Revolving
Lenders and in form and in substance reasonably acceptable to the Administrative
Agent;

 

(f)                                   the delivery to the Administrative Agent
of such other legal opinions, corporate certificates, evidence of corporate
standing and authorization and other documents and certificates as the
Administrative Agent shall reasonably request;

 

(g)                                  delivery to the Administrative Agent of
certified copies of all required consents and approvals from third parties,
including governmental approvals, with respect to the execution and delivery by
the Company of, and the performance by the Company of its obligations under,
this Amendment;

 

(h)                                 the Lenders, the Administrative Agent and
the Lead Arrangers shall have received all fees required to be paid by the
Company on or before the Effective Time and all reasonable out-of-pocket
expenses required to be paid by the Company on or before the Effective Time for
which invoices have been presented to the Company reasonably in advance of the
Effective Time;

 

(i)                                     all requisite consents of the “Lenders”
(which shall include the Required Lenders and the Revolving Lenders) under the
Credit Agreement to this Amendment shall have been obtained on terms reasonably
satisfactory to the Administrative Agent; and

 

(j)                                    the Lenders shall have received
(i) reasonably satisfactory audited consolidated financial statements of the
Company for the two most recently ended fiscal years as to which such financial
statements are available and (ii) reasonably satisfactory

 

3

--------------------------------------------------------------------------------


 

unaudited interim consolidated financial statements of the Company for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are publicly available as of the Effective Time.

 

In the event the Effective Time has not occurred on or before July 31, 2016,
Sections 2 and 3 of this Amendment shall not become operative and shall be of no
further force or effect.

 

6.                                      Miscellaneous.

 

(a)                                 Except as specifically amended hereby, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed in all respects.  Without limiting
the foregoing, (a) the Company expressly reaffirms its obligations as guarantor
set forth in Article XV of the Credit Agreement and (b) all parties acknowledge
and agree that nothing in this Amendment shall alter the principal amount, final
maturity or interest rate applicable to the Term Loan in existence on the date
hereof.

 

(b)                                 The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or any Lender under the Credit Agreement or any other
Loan Document, or constitute a waiver of any provision of the Credit Agreement
or any other Loan Document.  Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(c)                                  Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.

 

(d)                                 This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed an original but
all such counterparts shall constitute one and the same instrument.  Delivery of
an executed signature page of this Amendment by facsimile transmission or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

(e)                                  The parties agree that this Amendment
constitutes a Loan Document.

 

7.                                      Costs and Expenses.  The Borrowers shall
jointly and severally reimburse the Administrative Agent and WFS for any
reasonable and documented out-of-pocket costs and expenses (including the
reasonable fees, disbursements and other charges of Winston & Strawn LLP) paid
or incurred by the Administrative Agent or WFS in connection with this Amendment
in accordance with Section 9.6 of the Credit Agreement.

 

8.                                      Governing Law.  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
EXCLUDING CONFLICT OF LAW PRINCIPLES PROVIDING FOR THE APPLICATION

 

4

--------------------------------------------------------------------------------


 

OF THE LAWS OF ANOTHER JURISDICTION, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

9.                                      FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of this
Amendment, the Company and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) the Loans as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By

/s/ Melanie E. R. Miller

 

Name:

Melanie E. R. Miller

 

Title:

Vice President and Treasurer

 

 

 

 

 

BEMIS SWANSEA LIMITED

 

 

 

 

 

By

/s/ Jerry S. Krempa

 

Name:

Jerry S. Krempa

 

Title:

Director

 

 

 

BEMIS HEALTHCARE PACKAGING LIMITED

 

 

 

 

 

By

/s/ Jerry S. Krempa

 

Name:

Jerry S. Krempa

 

Title:

Director

 

6

--------------------------------------------------------------------------------


 

 

J.P. MORGAN CHASE BANK, N.A.

 

as Administrative Agent and as a Lender

 

 

 

 

 

By

/s/ Brian Grossman

 

Name:

Brian Grossman

 

Title:

Managing Director

 

7

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By

/s/ Daniel Van Aken

 

Name:

Daniel Van Aken

 

Title:

Director

 

8

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

 

By

/s/ Matthew N. Walt

 

Name:

Matthew N. Walt

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

 

PNP PARIBAS

 

as a Lender

 

 

 

 

 

By

/s/ Melissa Dyki

 

Name:

Melissa Dyki

 

Title:

Director

 

 

 

 

 

By

/s/ Kwang Kyun Choi

 

Name:

Kwang Kyun Choi

 

Title:

Vice President

 

10

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By

/s/ Caroline V. Krider

 

Name:

Caroline V. Krider

 

Title:

Senior Vice President

 

11

--------------------------------------------------------------------------------


 

 

ING BANK N.V., Dublin Branch

 

as a Lender

 

 

 

 

 

By

/s/ Barry Fehily

 

Name:

Barry Fehily

 

Title:

Country Manager

 

 

 

 

 

By

/s/ Padraig Matthews

 

Name:

Padraig Matthews

 

Title:

Vice President

 

12

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

 

By

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

13

--------------------------------------------------------------------------------


 

 

Bank of China, Chicago Branch

 

as a Lender

 

 

 

 

 

By

/s/ Kefei Xu

 

Name:

Kefei Xu

 

Title:

Senior Vice President & Branch Manager

 

14

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By

/s/ Joseph Philbin

 

Name:

Joseph Philbin

 

Title:

Senior Vice President

 

15

--------------------------------------------------------------------------------


 

 

CITIBANK, NA

 

as a Lender

 

 

 

 

 

By

/s/ Jyothi Narayanan

 

Name:

Jyothi Narayanan

 

Title:

Vice President

 

16

--------------------------------------------------------------------------------


 

 

CoBank, ACB

 

as a Lender

 

 

 

 

 

By

/s/ Zachary Carpenter

 

Name:

Zachary Carpenter

 

Title:

Vice President

 

17

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

as a Lender

 

 

 

By

/s/ Daniel J. Boote

 

Name:

Daniel J. Boote

 

Title:

Senior Vice President

 

18

--------------------------------------------------------------------------------


 

 

FARM CREDIT WEST, FLCA

 

as a Voting Participant

 

 

 

 

 

By

/s/ Robert Stornetta

 

Name:

Robert Stornetta

 

Title:

Vice President

 

19

--------------------------------------------------------------------------------


 

 

American AgCredit, FLCA

 

as a Voting Participant

 

 

 

 

 

By

/s/ Dennis P. Regli

 

Name:

Dennis P. Regli

 

Title:

Vice President

 

20

--------------------------------------------------------------------------------


 

 

NORTHWEST FARM CREDIT SERVICES, FLCA

 

as a Voting Participant

 

 

 

 

 

By

/s/ Jeremy A. Roewe

 

Name:

Jeremy A. Roewe

 

Title:

Vice President

 

21

--------------------------------------------------------------------------------


 

Annex 1

 

Amended Credit Agreement

 

See attached.

 

22

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

DATED AS OF AUGUST 12, 2013

 

AMONG

 

BEMIS COMPANY, INC.,

 

VARIOUS SUBSIDIARIES THEREOF,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT,

 

AND

 

BANK OF AMERICA, N.A.,

BNP PARIBAS
AND

U.S. BANK NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS

 

AND

 

ING BANK N.V. — DUBLIN BRANCH

AND

SUMITOMO MITSUI BANKING CORPORATION,

AS SENIOR MANAGING AGENTS

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

 

WELLS FARGO SECURITIES, LLC,

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.,

BNP PARIBAS SECURITIES CORP.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

AND

U.S. BANK NATIONAL ASSOCIATION,
AS LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1.

Definitions

1

 

 

 

1.2.

Interpretation

1920

 

 

 

ARTICLE II THE CREDITS

2021

 

 

 

2.1.

Commitment

2021

 

 

 

2.2.

Determination of Dollar Amounts

2022

 

 

 

2.3.

Ratable Loans

2122

 

 

 

2.4.

Types of Advances

2122

 

 

 

2.5.

Fees; Changes in Aggregate Revolving Commitment

2122

 

 

 

2.6.

Minimum Amount of Each Advance

2324

 

 

 

2.7.

Payments and Prepayments

2324

 

 

 

2.8.

Method of Selecting Types and Interest Periods for New Advances

2526

 

 

 

2.9.

Conversion and Continuation of Outstanding Advances

2526

 

 

 

2.10.

Method of Borrowing

2627

 

 

 

2.11.

Changes in Interest Rate, etc.

2728

 

 

 

2.12.

Rates Applicable After Default

2728

 

 

 

2.13.

Method of Payment

2729

 

 

 

2.14.

Evidence of Indebtedness

2829

 

 

 

2.15.

Telephonic Notices

2930

 

 

 

2.16.

Interest Payment Dates; Interest and Fee Basis

2930

 

 

 

2.17.

Notification of Advances, Interest Rates, Prepayments and Revolving Commitment
Reductions

3031

 

 

 

2.18.

Letters of Credit

3031

 

 

 

2.19.

Swingline Loans

3436

 

 

 

2.20.

Lending Installations

3637

 

 

 

2.21.

Non-Receipt of Funds by the Administrative Agent

3638

 

 

 

2.22.

Market Disruption

3638

 

 

 

2.23.

Judgment Currency

3739

 

 

 

2.24.

Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries

3739

 

i

--------------------------------------------------------------------------------


 

 

 

 

2.25.

Effect of Participation Funding Notice

3940

 

 

 

2.26.

Funding of Participations in Dollars

4041

 

 

 

2.27.

Defaulting Lenders

4042

 

 

 

ARTICLE III YIELD PROTECTION; TAXES

4244

 

 

 

3.1.

Yield Protection

4244

 

 

 

3.2.

Availability of Types of Advances

4345

 

 

 

3.3.

Funding Indemnification

4346

 

 

 

3.4.

Taxes

4446

 

 

 

3.5.

Lender Statements; Survival of Indemnity

4850

 

 

 

3.6.

Replacement of Lenders

4850

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4951

 

 

 

4.1.

Effectiveness

4951

 

 

 

4.2.

Each Credit Extension

5053

 

 

 

4.3.

Initial Loans to a Borrowing Subsidiary

5153

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

5154

 

 

 

5.1.

Corporate Existence and Power

5254

 

 

 

5.2.

Corporate Authorization

5254

 

 

 

5.3.

Binding Effect

5254

 

 

 

5.4.

Financial Statements

5255

 

 

 

5.5.

Litigation

5355

 

 

 

5.6.

Taxes

5355

 

 

 

5.7.

Governmental and other Approvals

5356

 

 

 

5.8.

Compliance with ERISA

5356

 

 

 

5.9.

Environmental Matters

5356

 

 

 

5.10.

Investment Company Act

5356

 

 

 

5.11.

Regulation U

5456

 

 

 

5.12.

Accuracy of Disclosure

5456

 

 

 

5.13.

No Burdensome Restrictions

5457

 

 

 

5.14.

OFAC and Anti-Corruption Laws

5457

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI COVENANTS

5558

 

 

 

6.1.

Financial Statements

5558

 

 

 

6.2.

Maintenance of Existence

5760

 

 

 

6.3.

Books and Records; Maintenance of Properties; Inspections

5760

 

 

 

6.4.

Compliance with Laws

5760

 

 

 

6.5.

Notice of Proceedings; Notice of Default

5760

 

 

 

6.6.

Use of Proceeds

5861

 

 

 

6.7.

Payment of Taxes

5861

 

 

 

6.8.

Insurance

5861

 

 

 

6.9.

Maximum Consolidated Debt to Total Capital Ratio

5861

 

 

 

6.10.

Minimum Consolidated Net Worth

5861

 

 

 

6.11.

Liens

5861

 

 

 

6.12.

Consolidations, Mergers and Sales of Assets

6164

 

 

 

6.13.

Transactions with Affiliates

6164

 

 

 

6.14.

Business

6265

 

 

 

6.15.

Subsidiary Indebtedness

6265

 

 

 

6.16.

OFAC and Anti-Corruption Laws

6366

 

 

 

ARTICLE VII DEFAULTS

6367

 

 

 

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

6569

 

 

 

8.1.

Acceleration

6569

 

 

 

8.2.

Amendments

6669

 

 

 

8.3.

Preservation of Rights

6771

 

 

 

ARTICLE IX GENERAL PROVISIONS

6871

 

 

 

9.1.

Survival of Representations

6871

 

 

 

9.2.

Governmental Regulation

6871

 

 

 

9.3.

Headings

6871

 

 

 

9.4.

Entire Agreement

6871

 

 

 

9.5.

Several Obligations; Benefits of this Agreement

6871

 

 

 

9.6.

Expenses; Indemnification

6872

 

 

 

9.7.

Accounting

6973

 

 

 

9.8.

Severability of Provisions

7073

 

iii

--------------------------------------------------------------------------------


 

9.9.

Nonliability of Lenders

7073

 

 

 

9.10.

Confidentiality

7074

 

 

 

9.11.

Nonreliance

7175

 

 

 

9.12.

Disclosure

7175

 

 

 

9.13.

USA PATRIOT ACT NOTIFICATION

7175

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

7175

 

 

 

10.1.

Appointment; Nature of Relationship

7175

 

 

 

10.2.

Powers

7276

 

 

 

10.3.

General Immunity

7276

 

 

 

10.4.

No Responsibility for Loans, Recitals, etc.

7276

 

 

 

10.5.

Action on Instructions of Lenders

7376

 

 

 

10.6.

Employment of Agents and Counsel

7377

 

 

 

10.7.

Reliance on Documents; Counsel

7377

 

 

 

10.8.

Agent’s Reimbursement and Indemnification

7377

 

 

 

10.9.

Notice of Default

7478

 

 

 

10.10.

Rights as a Lender

7478

 

 

 

10.11.

Lender Credit Decision

7478

 

 

 

10.12.

Successor Agent

7579

 

 

 

10.13.

Agent and Arranger Fees

7579

 

 

 

10.14.

Delegation to Affiliates

7680

 

 

 

10.15.

Other Agents

7680

 

 

 

ARTICLE XI SETOFF; RATABLE PAYMENTS

7680

 

 

 

11.1.

Setoff

7680

 

 

 

11.2.

Sharing of Payments

7680

 

 

 

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS; ETC.

7781

 

 

 

12.1.

Successors and Assigns

7781

 

 

 

12.2.

Dissemination of Information

8186

 

 

 

12.3.

Tax Treatment

8186

 

 

 

ARTICLE XIII NOTICES

8286

 

 

 

13.1.

Notices; Effectiveness; Electronic Communication

8286

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XIV COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

8388

 

 

 

14.1.

Counterparts

8388

 

 

 

14.2.

Effect of Restatement

8388

 

 

 

14.3.

Electronic Execution of Assignments

8488

 

 

 

ARTICLE XV GUARANTY BY THE COMPANY

8489

 

 

 

15.1.

Guaranty

8489

 

 

 

15.2.

Guaranty Unconditional

8489

 

 

 

15.3.

Discharge only upon Payment in Full; Reinstatement in Certain Circumstances

8590

 

 

 

15.4.

Waiver by the Company

8590

 

 

 

15.5.

Subrogation

8590

 

 

 

15.6.

Stay of Acceleration

8690

 

 

 

ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

8691

 

 

 

16.1.

CHOICE OF LAW

8691

 

 

 

16.2.

CONSENT TO JURISDICTION

8691

 

 

 

16.3.

WAIVER OF JURY TRIAL

8691

 

 

 

16.4.

Existing Credit Agreement

8691

 

 

 

16.5.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

91

 

EXHIBITS AND SCHEDULES

 

EXHIBIT A

COMPLIANCE CERTIFICATE

 

 

EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

EXHIBIT C

AMENDED AND RESTATED BORROWING SUBSIDIARY AGREEMENT

 

 

EXHIBIT D-1

BORROWING SUBSIDIARY AGREEMENT

 

 

EXHIBIT D-2

BORROWING SUBSIDIARY TERMINATION

 

 

EXHIBIT E

U.S. TAX CERTIFICATE

 

 

PRICING SCHEDULE

 

 

 

TERM LOAN PRICING SCHEDULE

 

 

SCHEDULE 1

EUROCURRENCY PAYMENT OFFICE

 

v

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

COMMITMENT SCHEDULE

 

 

SCHEDULE 6.15

EXISTING SUBSIDIARY DEBT

 

 

SCHEDULE 12.1

INITIAL VOTING PARTICIPANTS

 

vi

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

This Third Amended and Restated Long-Term Credit Agreement dated as of
August 12, 2013 is among Bemis Company, Inc., a Missouri corporation (together
with its successors and assigns, the “Company”), the subsidiaries of the Company
which from time to time become parties hereto pursuant to Section 2.24 and have
not terminated their status as such pursuant to the terms hereof (each a
“Borrowing Subsidiary” and collectively the “Borrowing Subsidiaries”), the
Lenders, Wells Fargo Bank, National Association (“Wells Fargo Bank”), as
Syndication Agent, Bank of America, N.A., BNP Paribas and U.S. Bank National
Association, as Co-Documentation Agents, and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

 

The Company, the Borrowing Subsidiaries, certain lenders and JPMCB are parties
to that certain Second Amended and Restated Long-Term Credit Agreement dated as
of July 21, 2011 (as amended prior to the date hereof, the “Existing
Agreement”); and

 

The parties hereto have agreed to amend and restate the Existing Agreement
pursuant to this Agreement;

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

1.1.         Definitions.  As used in this Agreement:

 

“Administrative Agent” means JPMCB, together with its Affiliates, in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Administrative
Agent appointed pursuant to Article X; it being understood that matters
concerning Loans denominated in British Pounds Sterling, Euro and certain other
Agreed Currencies may be administered by JPMEL.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Domestic Advance or a Multicurrency Advance, as the context
requires.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

 

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all Lenders.

 

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all the Lenders, as changed from time to time pursuant to the
terms hereof.

 

1

--------------------------------------------------------------------------------


 

“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, British Pounds Sterling and Euro and (c) any other Eligible
Currency that a Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and which is acceptable to all Lenders (or, in the
case of Loans to any Borrowing Subsidiary, all Lenders that have agreed to make
Loans to such Borrowing Subsidiary).

 

“Agreement” means this Third Amended and Restated Long-Term Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate with
respect to Eurocurrency Advances denominated in Dollars for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1% (the “Adjusted Eurocurrency Rate”); provided
that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for any day
shall be based on the rate appearing on the Reuters LIBOR01 page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day (or if such day is not a Business Day, the immediately
preceding Business Day).  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency
Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule or the Term Loan
Pricing Schedule, as applicable.

 

“Approved Fund” is defined in Section 12.1(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1(b)), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, any vice president, the controller, the secretary or the
treasurer of the Company, or any other officer of the Company from time to time
designated by any of the foregoing officers of the Company or by the board of
directors of the Company, in each case acting singly.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European

 

2

--------------------------------------------------------------------------------


 

Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” means any of the Company and the Borrowing Subsidiaries.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Company and the Administrative Agent.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Borrowing Subsidiary” is defined in the preamble, it being understood that a
Subsidiary shall cease to be a “Borrowing Subsidiary” upon its termination as
such under Section 2.24(b) (subject to subsequent designation as a “Borrowing
Subsidiary” under Section 2.24(a)).

 

“Borrowing Subsidiary Agreement” means an agreement substantially in the form of
Exhibit D-1.

 

“BSub Revolving Commitment” means, for any Lender with respect to any Borrowing
Subsidiary, the obligation of such Lender to make Revolving Loans to such
Borrowing Subsidiary.  The amount of the BSub Revolving Commitment of any Lender
to any Borrowing Subsidiary shall be equal to such Lender’s Pro Rata Share of
the Aggregate Revolving Commitment (or such lesser amount as may be permitted by
this Agreement or the applicable Borrowing Subsidiary Agreement); provided that
if, pursuant to the applicable Borrowing Subsidiary Agreement, one or more
Lenders will not make Revolving Loans to such Borrowing Subsidiary, then the
BSub Revolving Commitment of any Lender with respect to such Borrowing
Subsidiary shall be the amount set forth on Attachment 1 to such Borrowing
Subsidiary Agreement.  Each BSub Revolving Commitment of any Lender is a
sublimit of the Revolving Commitment of such Lender and not a separate
commitment.

 

3

--------------------------------------------------------------------------------


 

“BSub Lender” means, with respect to any Borrowing Subsidiary, each Lender
(excluding any Lender that, pursuant to Section 2.24 and the applicable
Borrowing Subsidiary Agreement, will not make Revolving Loans to such Borrowing
Subsidiary) and the successors and assigns of such Lender in such capacity.  Any
Lender may designate an Affiliate of such Lender to perform all obligations, and
have all rights, of such Lender hereunder in respect of some or all of any BSub
Revolving Commitment, in which case references herein to a “BSub Lender” shall,
where appropriate, mean such designated Affiliate.  Any such designation shall
be made either (a) by causing such Affiliate to execute a signature page of the
applicable Borrowing Subsidiary Agreement or (b) by written notice to the
Company and the Administrative Agent (including any notice changing the
designation of such Lender’s Affiliate that will act as a BSub Lender).

 

“BSub Percentage” means, for any Lender with respect to any Borrowing Subsidiary
on any date of determination, the percentage which the amount of such Lender’s
BSub Revolving Commitment with respect to such Borrowing Subsidiary is of the
aggregate amount of all BSub Revolving Commitments with respect to such
Borrowing Subsidiary (or, if the Revolving Commitments have terminated, which
(a) the aggregate outstanding principal amount of such Lender’s Revolving Loans
to such Borrowing Subsidiary is of (b) the aggregate outstanding principal
amount of all Revolving Loans to such Borrowing Subsidiary).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system and (a) if such day relates to any interest rate
setting as to a Eurocurrency Loan denominated in Euro, any funding,
disbursement, settlement or payment in Euro, or any other dealings in Euro to be
carried out pursuant to this Agreement, a day on which banks in London are open
for general banking business, including dealings in foreign currency and
exchange, and on which TARGET2 is open for the settlement of payments in Euro;
and (b) if such day relates to an interest rate setting as to a Eurocurrency
Loan denominated in Dollars or any other Agreed Currency (other than Euro), any
funding, disbursement, settlement or payment in any such currency, or any other
dealings in any such currency to be carried out pursuant to this Agreement, a
day on which dealings in such currency are carried on in the London interbank
market.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP in effect on the Third Restatement Date.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP as in effect on
the Third Restatement Date.

 

“Change in Control” means the occurrence of any of the following events: 
(a) any “person” or “group” (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the “Exchange Act”)) becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of 30% or more of the
fully diluted Voting Securities of the Company or (b) individuals who at the
beginning of any period of two consecutive calendar years constituted the board
of directors of the Company (together with any new directors whose election by
the board of directors of the Company or whose nomination for election by the
Company’s shareholders was

 

4

--------------------------------------------------------------------------------


 

approved by the members of the board of directors of the Company then still in
office who either were members of the board of directors of the Company at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the board of directors of the Company.

 

“Change in Law” means the occurrence, after the Third RestatementSecond
Amendment Effective Date (or with respect to any Lender, if later, the date on
which such Lender becomes a Lender), of any of the following:  (a) the adoption
or taking effect of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) byof any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” is defined in the preamble.

 

“Computation Date” is defined in Section 2.2.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt” means, at any time, the consolidated Debt of the Company and
its Consolidated Subsidiaries and all SPCs at such time.

 

“Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity and noncontrolling interests of the Company and its Consolidated
Subsidiaries at such time; provided, however, that other than for purposes of
Section 6.15, Consolidated Net Worth shall be calculated without giving effect
to increases or decreases therein after March 31, 2011 which result from changes
in the Company’s cumulative consolidated currency translation adjustment after
March 31, 2011.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements prepared in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance or
Modification increasing the amount or extending the expiry date of a Letter of
Credit.

 

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
(i) trade accounts payable and accrued expenses arising in the ordinary course
of business and (ii) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business, (d) all
Capitalized Lease Obligations of such Person, (e) all obligations of such Person
to reimburse or indemnify the issuer of a letter of credit or bank guarantee
(excluding trade letters of credit and similar instruments) for drawings or
payments thereunder, (f) all Debt as described in clauses (a), (b), (c), (d),
(e), (g) and (h) hereof of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, (g) all Receivables
Transaction Attributed Indebtedness and (h) all Debt (as described in clauses
(a) - (g)) of others Guaranteed by such Person.  If any of the foregoing Debt is
limited to recourse against a particular asset or assets of such Person, the
amount of the corresponding Debt shall be equal to the lesser of the amount of
such Debt and the fair market value of such asset or assets at the date for
determination of the amount of such Debt.  The amount of any Debt with respect
to any Guarantee by a Person under clause (h) above shall be deemed to be an
amount equal to the lesser of (x) the stated or determinable amount (inclusive
of principal, interest, fees and other charges) of the primary obligation, or
portion thereof, in respect of which such Guarantee is made (or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith) or (y) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the agreement, document or instrument embodying such Guarantee.  The amount of
Debt of the Company and its Subsidiaries hereunder shall be calculated without
duplication of Guarantee obligations of the Company or any Subsidiary in respect
thereof.  “Debt” shall not include (1) indebtedness owing to the Company by any
Subsidiary or indebtedness owing to any wholly-owned Subsidiary by the Company
or another Subsidiary, (2) any obligations of the Company or its Subsidiaries in
respect of customer advances received and held in the ordinary course of
business, (3) performance bonds or performance guaranties (or bank guaranties or
letters of credit in lieu thereof) entered into in the ordinary course of
business or (4) defeased indebtedness.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Specified Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent and
the

 

6

--------------------------------------------------------------------------------


 

Company in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Specified Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with all or
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Company or a Specified Party, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Company’s and such
Specified Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, and/or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Designated Person” means (a) any Person listed on a Sanctions List, (b) any
Person operating, organized or resident in a Sanctioned Country, or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

“Disregarded Entity” means an entity that, pursuant to Treas. Reg. §
301.7701-2(c)(2), is disregarded for U.S. federal income Tax purposes as an
entity separate from its owner.

 

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency at 11:00 a.m., Local Time, on or as of
the most recent Computation Date provided for in Section 2.2.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Domestic Advance” means a borrowing in Dollars by the applicable Borrower
hereunder (a) made by the Lenders on the same Borrowing Date or (b) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Loans of the
same Type and, in the case of Eurocurrency Loans, having the same Interest
Period.

 

“Domestic Loan” means a Loan denominated in Dollars.

 

“EEA Financial Institution” means (a) any institution established by any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

7

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” is defined in Section 4.1.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and theor any Issuer and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which a Dollar
Amount may be readily calculated.  If, after the designation of any currency as
an Agreed Currency, (x) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (y) such currency is, in the
reasonable determination of the Administrative Agent, no longer readily
available or freely traded or (z) in the reasonable determination of the
Administrative Agent, an Equivalent Amount of such currency is not readily
calculable, the Administrative Agent shall promptly notify the Lenders and the
Company, and such currency shall no longer be an Agreed Currency until such time
as all of the Lenders agree to reinstate such currency as an Agreed Currency and
promptly, but in any event within five Business Days of receipt of such notice
from the Administrative Agent, each applicable Borrowing Subsidiary shall repay
all of its Loans in such affected currency or convert such Loans into Loans in
Dollars or another Agreed Currency, subject to the other terms set forth in
Article II (except that the notice period and minimum borrowing amount shall not
apply).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions, in each case of or by
any Governmental Authority, relating to (a) the protection of the environment,
(b) the effect of the environment on human health, (c) emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
Local Time, on the date on or as of which such amount is to be determined.

 

8

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the lawful currency of the member states of the European Union.

 

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate (excluding, for
the avoidance of doubt, an Advance that bears interest pursuant to clause (c) of
the definition of “Alternate Base Rate”).

 

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate (excluding, for
the avoidance of doubt, a Loan that bears interest pursuant to clause (c) of the
definition of “Alternate Base Rate”).

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, Affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 1 or such other office, branch, Affiliate or correspondent
bank of the Administrative Agent as it may from time to time specify to the
Company and each Lender as its Eurocurrency Payment Office for such currency.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period (or, as applicable, for the purpose of determining the
Alternate Base Rate for any day by reference to a one month Interest Period),
the sum of (a) the quotient of (i) the Eurocurrency Reference Rate applicable to
such Interest Period, divided by (ii) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period, if any, plus
(b) the Applicable Margin.

 

“Eurocurrency Reference Rate” means, with respect to any Eurocurrency Advance
for any Agreed Currency for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Date
for such Interest Period; provided, that, if a LIBOR Screen Rate shall not be
available at the applicable time for a period equal in length to such Interest
Period, then the Eurocurrency Reference Rate shall be the Interpolated Rate at
such time unless the Administrative Agent shall conclude that it shall not be
possible to determine such Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error); provided further that if the
Eurocurrency Reference Rate shall be less than 0%, such rate shall be deemed to
be 0%.

 

9

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to any payment made by any Borrower under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the applicable Lender’s
applicable lending office is located, (c) in the case of a Non-U.S. Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.6), any U.S. Federal withholding Taxes resulting from any law in
effect on the date such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Non-U.S. Lender’s
failure to comply with Section 3.4(f), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 3.4(a) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Agreement” is defined in the preamble.

 

“Existing Borrowing Subsidiaries” means Bemis Swansea Limited, a corporation
organized under the laws of the United Kingdom, MACtac Europe S.A., a
corporation organized under the laws of Belgium, Bemis Coordination Center S.A.,
a corporation organized under the laws of Belgium and Perfecsealand Bemis
Healthcare Packaging Limited, a corporation organized under the laws of the
United Kingdom.

 

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing pursuant to Section 2.5.1 at such time as set forth
in the Pricing Schedule.

 

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for  such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Local
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion; provided that if the Federal Funds
Effective Rate (determined as provided above) shall be less than 0%, then such
rate shall be deemed to be 0%..

 

10

--------------------------------------------------------------------------------


 

“First Amendment” means Amendment No. 1 hereto dated as of July 15, 2014.

 

“First Amendment Effective Date” means the date upon which the “Effective Time”
occurs under and as defined in the First Amendment.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (a) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (b) the Applicable Margin.

 

“Floating Rate Advance” means an Advance in Dollars that, except as otherwise
provided in Section 2.12 or, with respect to any Swingline Loan, as otherwise
agreed between the Borrower and the Swingline Lender, bears interest at the
Floating Rate.

 

“Floating Rate Loan” means a Loan in Dollars that, except as otherwise provided
in Section 2.12, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government including
any applicable supranational bodies (such as the European Union or European
Central Bank).

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person or in
any manner providing for the payment of any Debt of any other Person or
otherwise protecting the holder of such Debt against loss (whether by agreement
to keep-well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement conditions or otherwise); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Hazardous Substance” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“HMRC” means Her Majesty’s Revenue and Customs.

 

“Incremental Term Loan” is defined in Section 2.5.3.

 

“Incremental Term Loan Amendment” is defined in Section 2.5.3.

 

11

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Borrower under any Loan Document and
(b) Other Taxes (exclusive of Excluded Taxes).

 

“Information” is defined in Section 9.10.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period
commencing on a Business Day selected by the applicable Borrower and ending on
the numerically corresponding date one, two, three or six months thereafter (or
such other period as may be agreed to by the applicable Borrower, the
Administrative Agent and each applicable Lender); provided that (a) if there is
no such numerically corresponding day in such next, second, third or sixth
succeeding month (or other period), such Interest Period shall end on the last
Business Day of such next, second, third or sixth succeeding month (or other
period); (b) if an Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, unless such next succeeding Business Day falls in a new calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day; and (c) no Borrower may select an Interest Period ending after the
scheduled Revolving Facility Termination Date with respect to Revolving Loans or
after the scheduled Term Maturity Date with respect to Term Loans.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the applicable LIBOR
Screen Rate (for the longest period for which the applicable LIBOR Screen Rate
is available for the applicable currency) that is shorter than the applicable
proposed Interest Period and (b) the applicable LIBOR Screen Rate for the
shortest period (for which such LIBOR Screen Rate is available for the
applicable currency) that exceeds the applicable proposed Interest Period, in
each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuer” means each of JPMCB and Wells Fargo Bank, in either case in its
capacity as an issuer of Letters of Credit hereunder.

 

“JPMCB” is defined in the preamble.

 

“JPMEL” means J. P. Morgan Europe Ltd.

 

“JPMorgan” means J.P. Morgan Securities LLC.

 

“LC Collateral Account” is defined in Section 2.18(k).

 

“LC Disbursement” means a payment made by an Issuer pursuant to a Letter of
Credit.

 

“LC Exposure” means, at any time, the Dollar Amount of the sum, without
duplication, of (a) the aggregate undrawn amount of all outstanding Letters of
Credit at such time plus (b) the

 

12

--------------------------------------------------------------------------------


 

aggregate unpaid amount of all Reimbursement Obligations at such time.  The LC
Exposure of any Lender at any time shall be its Pro Rata Share of the total LC
Exposure at such time.

 

“Lead Arrangers” means JPMorgan, WFS, JPMCB, BNP Paribas Securities Corp,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and U.S. Bank National
Association and their respective successors, in their capacities as Lead
Arrangers and Joint Book Runners.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and permitted assigns and additional
lending institutions as provided in Section 2.5.3 (including the Lender(s) which
make the Term Loan) and their respective successors and permitted assigns. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.  For the avoidance of doubt, “Lender” shall not (except with respect to
indemnification or other obligations of the Borrowers which survive termination
hereof) include any Person that ceases to be a Lender in accordance with this
Agreement.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
signature pages hereof or in an Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.20.

 

“Letter of Credit” is defined in Section 2.18(a).

 

“Letter of Credit Application” is defined in Section 2.18(c).

 

“Letter of Credit Fee” is defined in Section 2.18(d).

 

“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but not including the
interest of a lessor under an operating lease).

 

“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement and after the execution and delivery
thereof pursuant to the terms of this Agreement, each Promissory Note, each
Letter of Credit, each Letter of Credit Application, each Borrowing Subsidiary
Agreement (including any amended and restated Borrowing Subsidiary Agreement),
each amendment hereof entered into in accordance with Section 8.2 hereof and
each other document so designated by the Borrower and the Administrative Agent.

 

“Local Time” means (a) with respect to Multicurrency Revolving Loans, London
time, and (b) for all other purposes, Chicago time.

 

13

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the financial
position or business of the Company and its Subsidiaries taken as a whole or
(b) the validity or enforceability of any of the Loan Documents against any
Borrower or the rights or remedies of the Administrative Agent, the Lenders or
the Issuers thereunder against any Borrower.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the Third
Restatement Date in Regulation S-X of the Securities and Exchange Commission.

 

“Materiality Threshold” means, as of any time of determination, $100,000,000 (or
the Dollar Amount thereof in currencies other than Dollars).

 

“Modification” and “Modify” are defined in Section 2.18(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multicurrency Advance” means a borrowing by a Borrower hereunder (a) made by
the applicable Lenders to the same Borrower on the same Borrowing Date or
(b) converted or continued by the applicable Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Eurocurrency Loans in the same Agreed Currency (other than
Dollars) and for the same Interest Period.

 

“Multicurrency Revolving Loan” means a Eurocurrency Loan denominated in an
Agreed Currency other than Dollars.

 

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

 

“Non-U.S. Lender” means (a) a Lender that is neither a Disregarded Entity nor a
U.S. Person, and (b) a Lender that is a Disregarded Entity and that is treated
for U.S. federal income Tax purposes as having as its sole member a Person that
is not a U.S. Person.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Borrower to the Lenders or to any
Lender, any Issuer, the Administrative Agent or any indemnified party arising
under the Loan Documents.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

14

--------------------------------------------------------------------------------


 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 3.6).

 

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
Dollar Amount of the sum of (a) its Pro Rata Share of all Revolving Loans
outstanding at such time plus (b) its LC Exposure at such time plus (c) its
Swingline Exposure at such time.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” is defined in Section 12.1(c).

 

“Participant Register” is defined in Section 12.1(c).

 

“Participation Funding Notice” means a written notice from a Lender to the
Administrative Agent advising the Administrative Agent that a Default exists and
directing the Administrative Agent to notify all Lenders to fund their
participations in extensions of credit made by BSub Lenders as provided in
Section 2.25.

 

“Payment Date” means (a) with respect to any Loan other than a Swingline Loan,
the last Business Day of each calendar quarter and (b) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Securitization” means any receivables financing program or programs
providing for the direct or indirect sale of accounts receivable and related
general intangibles, chattel paper and other rights by the Company or its
Subsidiaries to an SPC for cash and/or other customary consideration for fair
value in transactions intending to be sales, which SPC shall finance the
purchase of such assets by the sale, transfer, conveyance, lien or pledge of
such assets to one or more limited purpose financing companies, special purpose
entities and/or other financial institutions, in each case pursuant to
documentation which is consistent with then current market conditions and
practices, provided that the Receivables Transaction Attributable Indebtedness
associated with all such programs shall at no time aggregate in excess of
$250,000,000.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

 

15

--------------------------------------------------------------------------------


 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located inat 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Promissory Note” is defined in Section 2.14(d).

 

“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the sum of the amount of such Lender’s Revolving Commitment
is of the Aggregate Revolving Commitment (or, if the Revolving Commitments have
terminated, which (a) the Outstanding Revolving Credit Exposure of such Lender
is of (b) the Aggregate Outstanding Revolving Credit Exposure) as of such date;
provided that for purposes of Section 2.27, when a Defaulting Lender shall
exist, “Pro Rata Share” shall mean the percentage of the Aggregate Revolving
Commitment (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment (or, if the Revolving
Commitments have terminated, the percentage of the Aggregate Outstanding
Revolving Credit Exposure represented by the Outstanding Revolving Credit
Exposure of such Lender, in each case disregarding any Defaulting Lender’s
Outstanding Revolving Credit Exposure).  For purposes of determining liability
for any indemnity obligation under Section 2.18(j) or 10.8, each Lender’s Pro
Rata Share shall be determined as of the date the applicable Issuer or the
Administrative Agent notifies the Lenders of such indemnity obligation (or, if
such notice is given after termination of this Agreement, as of the date of such
termination).  Notwithstanding the foregoing, solely for purposes of the
definition of Required Lenders and Section 10.8, “Pro Rata Share” means, with
respect to any Lender on any date of determination, the percentage which the sum
of the amount of such Lender’s Revolving Commitment plus the aggregate
outstanding principal amount of its Term Loans is of the sum of (i) the
Aggregate Revolving Commitment plus (ii) the aggregate outstanding principal
amount of all Term Loans (or, if the Revolving Commitments have terminated,
which (a) the Outstanding Revolving Credit Exposure of such Lender plus the
aggregate outstanding principal amount of its Term Loans is of (b) the sum of
(i) the Aggregate Outstanding Revolving Credit Exposure plus (ii) the aggregate
outstanding principal amount of all Term Loans) as of such date.

 

“Quotation Day” means, with respect to any Eurocurrency Advance and any Interest
Period, (i) if the currency is British Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period  (unless market practice that
is generally treated as the rate fixing day by market practice in the applicable
interbank market, as determined by the Administrative Agent).

 

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under any Permitted Securitization that on any date of
determination would be characterized as principal if such Permitted
Securitization were structured as a secured lending transaction rather than as a
true sale or true contribution.

 

16

--------------------------------------------------------------------------------


 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuer.

 

“Register” is defined in Section 12.1(b)(iv).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.18 to reimburse the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, advisors and
attorneys of such Person and such Person’s Affiliates.

 

“Required Lenders” means Lenders having aggregate Pro Rata Shares in excess of
50%.

 

“Required Revolving Lenders” means Revolving Lenders having aggregate Pro Rata
Shares in excess of 50%.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans and to participate in Letters of Credit and Swingline Loans
in an aggregate amount not exceeding the amount set forth opposite its name on
Schedule 1.1 hereto, as it may be modified as a result of any assignment that
has become effective pursuant to Section 12.1 or as otherwise modified from time
to time pursuant to the terms hereof.

 

“Revolving Facility Termination Date” means the earlier of (a) August 12,
2018July 22, 2021 and (b) the date on which the Revolving Commitments are
reduced to zero pursuant to Section 2.5.2 or terminated pursuant to Section 8.1.

 

“Revolving Lender” means, at any time, a Lender with a Revolving Commitment
and/or any Revolving Loans outstanding at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.1.1.

 

“Sanctioned Country” means a country, region or territory which is at any time
subject to Sanctions Sanctions (as of the Second Amendment Effective Date,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctions” means:

 

17

--------------------------------------------------------------------------------


 

(a)           economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the US government and administered
by OFAC;

 

(b)           economic or financial sanctions imposed, administered or enforced
from time to time by the US State Department, the US Department of Commerce or
the US Department of the Treasury; and

 

(c)           economic or financial sanctions imposed, administered or enforced
from time to time by the United Nations Security Council, the European Union,
Her Majesty’s Treasury or any other relevant sanctions authority.

 

“Sanctions List” means any of the Sanctions-related lists of specifically
designated nationals or designated persons or entities (or equivalent)
heldmaintained by the US government and administered by OFAC, the US State
Department, the US Department of Commerce or the US Department of the Treasury
or maintained by the United Nations Security Council, the European Union or Her
Majesty’s Treasury or any similar list maintained by any other U.S. government
entity or other relevant sanctions authority, in each case as the same may be
amended, supplemented or substituted from time to time.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Second Amendment” means Amendment No. 2 hereto dated as of July 22, 2016.

 

“Second Amendment Effective Date” means the date upon which the “Effective Time”
occurs under and as defined in the Second Amendment.

 

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
contribution, transfer, sale and financing of accounts receivable and related
general intangibles, chattel paper and other related rights in connection with
and pursuant to a Permitted Securitization and reasonably related corporate or
other entity maintenance and similar activities.

 

“Specified Party” means the Administrative Agent, the Issuers, the Swingline
Lender and each other Lender.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be (a) in the case of Lenders other than the Swingline Lender,
its Pro Rata Share of the total Swingline

 

18

--------------------------------------------------------------------------------


 

Exposure at such time and (b) in the case of the Swingline Lender, the aggregate
principal amount of all Swingline Loans outstanding at such time (less the
amount of participations funded by the other Lenders in such Swingline Loans).

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.19.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
(including any interest, penalties or additions to tax).

 

“Term Lender” means, at any time, a Lender with any Term Loans outstanding at
such time.

 

“Term Loan” means an Incremental Term Loan made pursuant to Section 3(a) of the
First Amendment.

 

“Term Loan Pricing Schedule” means the Schedule attached hereto identified as
such.

 

“Term Maturity Date” means the eighth (8th) anniversary of the First Amendment
Effective Date.

 

“Third Restatement Date” means August 12, 2013.

 

“Total Capital” means, at any time, the sum of (a) Consolidated Debt plus
(b) deferred taxes plus (c) Consolidated Net Worth at such time.

 

“Transferee” is defined in Section 12.2.

 

“Type” means, with respect to any Domestic Advance, its nature as a Floating
Rate Advance or a Eurocurrency Advance and with respect to any Domestic Loan,
its nature as a Floating Rate Loan or a Eurocurrency Loan.

 

“UK Borrower” means a Borrower that is either resident in the United Kingdom for
United Kingdom tax purposes or that otherwise makes payments under this
Agreement that have a United Kingdom source.

 

19

--------------------------------------------------------------------------------


 

“Unfunded Vested Liabilities” means, with respect to any Plan, the amount, if
any, by which the present value of all vested benefits under such Plan exceeds
the fair market value of all Plan assets allowable to such benefits, as
determined as of the most recent valuation date of such Plan for which a
valuation is available at the time of determination, such valuations being
properly and timely sought, but only to the extent that excess represents a
potential liability of the Borrower or any member of the Controlled Group to the
PBGC or to such Plan under Title IV of ERISA.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“U.S.” or “US” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Certificate” is defined in Section 3.4(f)(ii)(D)(2).

 

“Voting Participant” is defined in Section 12.1(c).

 

“Voting Participant Notice” is defined in Section 12.1(c).

 

“Voting Securities” means any securities having ordinary power to vote for the
election of directors.

 

“Wells Fargo Bank” is defined in the preamble.

 

“WFS” means Wells Fargo Securities, LLC.

 

“Withholding Agent” means any Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2.         Interpretation.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.

 

(b)           Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

20

--------------------------------------------------------------------------------


 

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement; (ii) references to any statute or regulation are to
be construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation;
and (iii) references in any Loan Document to any Person shall be construed to
include such Person’s successors and assigns, subject to any restriction upon
assignment contained in any Loan Document.

 

ARTICLE II
THE CREDITS

 

2.1.         Commitment.

 

2.1.1.      Revolving Commitments.  From the Third RestatementSecond Amendment
Effective Date to the Revolving Facility Termination Date, (a) each Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make Revolving Loans to the Company from time to time, (b) each BSub Lender with
respect to a Borrowing Subsidiary severally agrees, on the terms and conditions
set forth in this Agreement, to make Multicurrency Revolving Loans to such
Borrowing Subsidiary (and each other Lender severally agrees that it will
purchase a participation in each such Revolving Loan if required pursuant to
Section 2.25) and (c) each Issuer agrees tothat it may, in its sole discretion,
issue Letters of Credit denominated in Agreed Currencies for the account of any
Borrower from time to time (and each Revolving Lender severally agrees to
participate in each such Letter of Credit as more fully set forth in
Section 2.18); provided that (i) the Aggregate Outstanding Revolving Credit
Exposure shall not at any time exceed the Aggregate Revolving Commitment,
(ii) the Outstanding Revolving Credit Exposure of any Lender shall not at any
time exceed such Lender’s Revolving Commitment and (iii) the aggregate Dollar
Amount of all outstanding Multicurrency Revolving Loans, LC Exposure not
denominated in Dollars and Swingline Exposure not denominated in Dollars shall
not at any time exceed $100,000,000.  Subject to the terms of this Agreement,
the Borrowers may borrow, repay and reborrow at any time prior to the Revolving
Facility Termination Date.  The Revolving Commitments shall expire on the
Revolving Facility Termination Date.

 

2.1.2.      Term Loans.  The parties acknowledge that on the First Amendment
Effective Date, the Term Lenders made an Incremental Term Loan to the Company in
Dollars in the amount of $200,000,000 which constitutes a “Term Loan”
hereunder.  No amount of the Term Loan which is repaid or prepaid by the Company
may be reborrowed hereunder.

 

2.2.         Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of all outstanding Advances and LC Exposure on and
as of (i) the date of each Credit Extension, (ii) the last Business Day of each
quarter and (iii) any other Business Day elected by the Administrative Agent in
its discretion or upon instruction by the Required Lenders (each, a “Computation
Date”).

 

21

--------------------------------------------------------------------------------


 

2.3.         Ratable Loans.  Each Advance shall consist of Loans made (a) in the
case of Revolving Loans to the Company, by the Lenders ratably in accordance
with their respective Pro Rata Shares, (b) in the case of Revolving Loans to any
Borrowing Subsidiary, by the BSub Lenders for such Borrowing Subsidiary in
accordance with their respective BSub Percentages for such Borrowing Subsidiary
or (c) in the case of the Term Loan, by the Lenders ratably in accordance with
their pro rata portion of the Term Loan.

 

2.4.         Types of Advances.  Domestic Advances may be Floating Rate Advances
or Eurocurrency Advances, or a combination thereof, as selected by the
applicable Borrower in accordance with Sections 2.8 and 2.9.  Multicurrency
Advances shall be Eurocurrency Advances.  Each Swingline Loan shall be a
Domestic Advance and, unless otherwise agreed between the Borrower and the
Swingline Lender, a Floating Rate Advance.

 

2.5.         Fees; Changes in Aggregate Revolving Commitment.

 

2.5.1.      Facility Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender (subject to Section 2.27(a)) a facility fee which
shall accrue at a per annum rate equal to the Facility Fee Rate on the daily
amount of such Lender’s Revolving Commitment (whether used or unused) from the
Third RestatementSecond Amendment Effective Date to the Revolving Facility
Termination Date (and, if any Revolving Loans remain outstanding after the close
of business in Chicago, Illinois on the Revolving Facility Termination Date,
thereafter shall accrue on the daily amount of the outstanding principal amount
of all Revolving Loans owed to each Lender).  The facility fee shall be payable
on each Payment Date, on the Revolving Facility Termination Date and, if
applicable, thereafter on demand.

 

2.5.2.      Reduction or Termination of Aggregate Revolving Commitments.  The
Company may permanently reduce the Aggregate Revolving Commitment in whole
(thereby terminating all Revolving Commitments of the Lenders), or from time to
time in part ratably among the Lenders in integral multiples of $10,000,000,
upon at least three Business Days’ written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction and may be
conditioned upon the consummation of replacement financing; provided that the
amount of the Aggregate Revolving Commitment may not be reduced below the
Aggregate Outstanding Revolving Credit Exposure.

 

2.5.3.      Increase of Aggregate Commitment.  The Company at its option may,
from time to time, seek to (i) request one or more term loans (each an
“Incremental Term Loan” and, collectively, the “Incremental Term Loans”) and/or
(ii) increase the Aggregate Revolving Commitment (each such increase, an
“Incremental Revolving Commitment” and, together with the Incremental Term
Loans, the “Incremental Facilities”) by up to an aggregate amount of
$500,000,000for all Incremental Facilities after the Second Amendment Effective
Date of $300,000,000 upon at least three (3) Business Days’ prior written notice
to the Administrative Agent, which notice shall specify the amount of any such
Incremental Facility (which shall not be less than $25,000,000) and shall
certify that no Default or Unmatured Default has occurred and is continuing. 
After delivery of such notice, the Company, in consultation with the
Administrative Agent, may offer the Incremental Facility (which may be declined
by any Lender in its sole discretion) on either

 

22

--------------------------------------------------------------------------------


 

a ratable basis to the Lenders or on a non pro-rata basis to one or more Lenders
and/or to other lenders or entities reasonably acceptable to the Administrative
Agent, the Issuers (in the case of an Incremental Revolving Commitment) and the
Company.  No Incremental Facility shall become effective until the existing or
new Lenders extending such Incremental Facility and the Company shall have
delivered to the Administrative Agent a document in form and substance
reasonably satisfactory to the Administrative Agent and the Company pursuant to
which (i) any such existing Lender providing or increasing a commitment in
respect of such Incremental Facility agrees to the amount of its portion of the
Incremental Facility, (ii) any such new lender providing a commitment in respect
of such Incremental Facility agrees to its portion of the Incremental Facility
and agrees to assume and accept the obligations and rights of a revolving Lender
and/or term lender hereunder, as applicable, (iii) the Company accepts such
Incremental Facility, (iv) the effective date of any Incremental Facility is
specified by the Company and the lenders providing or increasing their
respective commitments in respect of such Incremental Facility and (v) the
Company certifies that on such date the conditions for a new Loan set forth in
Section 4.2 are satisfied.  The terms of any Incremental Term Loan shall, taken
as a whole, be substantially identical to, or less favorable to the lenders
making such Incremental Term Loan than, the terms applicable to Loans hereunder,
except that (A) the Company and the Administrative Agent may amend this
Agreement and the other Loan Documents to implement such mechanical and
conforming changes as the Company and the Administrative Agent deem appropriate,
(B) the maturity date of any Incremental Term Loan shall be no earlier than the
Revolving Facility Termination Date, (C) the interest rate margins and other
economic terms, amortization schedule, prepayment terms, borrower and currency
applicable to any Incremental Term Loan shall be determined by the Company and
the lenders thereunder and (D) the foregoing limitation upon the terms of any
Incremental Term Loan shall not apply to covenants or other provisions
applicable only to periods after the Revolving Facility Termination Date.  Each
Incremental Term Loan shall be made pursuant to an amendment, restatement or
amendment and restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by each
Borrower, each lender under such Incremental Term Loan and the Administrative
Agent, in each case without the need to obtain the consent of any other Person. 
Each Incremental Term Loan Amendment may effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this Section.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into such Incremental Term Loan Amendments.  Upon
the effectiveness of any Incremental Revolving Commitment pursuant hereto,
(i) each revolving Lender (new or existing) shall be deemed to have accepted an
assignment at par from the existing revolving Lenders, and the existing
revolving Lenders shall be deemed to have made an assignment at par to each new
or existing revolving Lender accepting a new or increased Revolving Commitment,
of an interest in each then outstanding Loan (in each case, on the terms and
conditions set forth in the Assignment and Assumption) and (ii) the Swingline
Exposure and LC Exposure of the existing and new revolving Lenders shall be
automatically adjusted such that, after giving effect to such assignments and
adjustments, all Outstanding Revolving Credit Exposure hereunder is held ratably
by the revolving Lenders in proportion to their respective Revolving
Commitments.  Assignments pursuant

 

23

--------------------------------------------------------------------------------


 

to the preceding sentence shall be made in exchange for, and substantially
contemporaneously with the payment to the assigning Lenders of, the principal
amount assigned plus accrued and unpaid interest and facility and Letter of
Credit fees relating to such principal amount.  Payments received by assigning
revolving Lenders pursuant to this Section in respect of the principal amount of
any Eurocurrency Loan shall, for purposes of Section 3.3, be deemed prepayments
of such Loan.  Any Incremental Facility pursuant to this Section shall be
subject to receipt by the Administrative Agent from the Company of such
supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.  No consent of any Lender (other
than the Lenders agreeing to new or increased commitments) shall be required for
any Incremental Facility provided or Loan made pursuant to this Section 2.5.3.
 The Company acknowledges that $200,000,000 of the permitted Incremental
Facilities were utilized on the First Amendment Effective Date so that only
$300,000,000 of the additional Incremental Facilities may be requested
thereafter.

 

2.6.         Minimum Amount of Each Advance.  Each Eurocurrency Advance shall be
in the Dollar Amount of $5,000,000 or a higher integral multiple of 1,000,000
units of the applicable Agreed Currency.  Each Floating Rate Advance (other than
a Swingline Loan) shall be in the amount of $5,000,000 or a higher integral
multiple of $1,000,000 and each Swingline Loan shall be in the amount of
$500,000 or a higher integral multiple of $100,000; provided that any Floating
Rate Advance of Revolving Loans may be in the amount of the unused Aggregate
Revolving Commitment.

 

2.7.         Payments and Prepayments.

 

2.7.1.      Payment at Maturity.  Each Borrower shall pay (i) to the
Administrative Agent for the account of each Lender all of its outstanding
Advances comprised of Revolving Loans and all its other then due and unpaid
Obligations relating to Revolving Loans and/or Revolving Commitments on the
Revolving Facility Termination Date, (ii) to the Administrative Agent for the
account of each applicable Lender the unpaid amount of its Term Loan and all its
other then due and unpaid Obligations relating to Term Loans on the Term
Maturity Date and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Revolving Facility Termination Date
and the 15th Business Day after such Swingline Loan is made; provided that on
each date that a Domestic Advance comprised of Revolving Loans is made to the
Company, the Company shall repay all of its Swingline Loans then outstanding.

 

2.7.2.      Optional Payments.  Any Borrower may from time to time prepay,
without penalty or premium, all outstanding Floating Rate Advances comprised of
Revolving Loans to such Borrower or, in an aggregate amount of $5,000,000 or
higher integral multiples of $1,000,000 (and in the case of Swingline Loans in
an aggregate amount of $500,000 or higher integral multiples of $100,000), any
portion of the outstanding Floating Rate Advances comprised of Revolving Loans
to such Borrower (i) upon two Business Days’ prior notice to the Administrative
Agent and (ii) in the case of prepayment of a Swingline Loan, upon notice to the
Swingline Lender not later than 2:00 p.m., Local Time on the date of
prepayment.  The Company may from time to time prepay, without penalty or
premium, all outstanding Floating Rate Advances comprised of Term Loans or, in
an

 

24

--------------------------------------------------------------------------------


 

aggregate amount of $5,000,000 or higher integral multiples of $1,000,000, any
portion of the outstanding Floating Rate Advances comprised of Term Loans upon
two Business Days’ prior notice to the Administrative Agent.  Any Borrower may
from time to time prepay, subject to the payment of any funding indemnification
amounts required by Section 3.3 but without penalty or premium, all outstanding
Eurocurrency Advances comprised of Revolving Loans to such Borrower or, in the
aggregate amount of $5,000,000 or a higher integral multiple of 1,000,000 units
of the Agreed Currency, any portion of the outstanding Eurocurrency Advances
comprised of Revolving Loans to such Borrower upon three Business Days’ prior
notice to the Administrative Agent.  The Company may from time to time prepay,
subject to the payment of any funding indemnification amounts required by
Section 3.3 but without penalty or premium, all outstanding Eurocurrency
Advances comprised of Term Loans or, in the aggregate amount of $5,000,000 or a
higher integral multiple of $1,000,000, any portion of the outstanding
Eurocurrency Advances comprised of Term Loans upon three Business Days’ prior
notice to the Administrative Agent.  Any notice by a Borrower in respect of a
prepayment under this Section may be conditioned upon the consummation of
replacement financing.

 

2.7.3.      Mandatory Prepayments due to Currency Fluctuations.  If the
Administrative Agent notifies the Company that on any Computation Date
(a) solely because of currency fluctuations, the Aggregate Outstanding Revolving
Credit Exposure exceeds 105% of the Aggregate Revolving Commitment, (b) solely
because of currency fluctuations, the Dollar Amount of all outstanding
Multicurrency Revolving Loans exceeds 105% of the amount specified in clause
(iii) of the proviso to the first sentence of Section 2.1 or (c) solely because
of currency fluctuations, the LC Exposure exceeds 105% of the amount specified
in subsection 2.18(a)(ii), then, within two (2) Business Days after receipt of
such notice, the Borrowers shall repay Advances comprised of Revolving Loans
(or, in the case of clause (c) and, if no Advances comprised of Revolving Loans
are outstanding, clause (a), deposit funds in an LC Collateral Account) in an
amount sufficient to eliminate such excess.

 

2.7.4.      Mandatory Prepayments due to any Other Reasons.  If the
Administrative Agent notifies the Company that at any time for any reason (other
than currency fluctuations), the Aggregate Outstanding Revolving Credit Exposure
exceeds the Aggregate Revolving Commitment, then, within two (2) Business Days
after receipt of such notice, the Borrowers shall repay Advances comprised of
Revolving Loans (or, if no Advances comprised of Revolving Loans are
outstanding, deposit funds in an LC Collateral Account) in an amount sufficient
to eliminate such excess.

 

2.8.         Method of Selecting Types and Interest Periods for New Advances. 
The applicable Borrower shall select the Type of Advance and, in the case of a
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time.  The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) not later than 1011:00 a.m. Local Time
at least one Business Day beforeon the Borrowing Date of each Floating Rate
Advance (other than a Swingline Loan), and not later than 10:00 a.m. Local Time
at least three Business Days before the Borrowing Date for each Eurocurrency
Advance

 

25

--------------------------------------------------------------------------------


 

denominated in Dollars and four Business Days before the Borrowing Date for each
Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
specifying:

 

(i)            the Borrowing Date, which shall be a Business Day, of such
Advance;

 

(ii)           the aggregate amount of such Advance;

 

(iii)          the Type of Advance selected; and

 

(iv)          in the case of a Eurocurrency Advance, the Interest Period and
Agreed Currency applicable thereto.

 

For the avoidance of doubt, this Section 2.8 shall not apply to the Term Loan,
which shall be governed by Section 3(a) of the First Amendment, subject to
continuation and conversion from time to time in accordance with Section 2.9.

 

2.9.         Conversion and Continuation of Outstanding Advances.  Each Floating
Rate Advance shall continue as a Floating Rate Advance unless and until
converted into a Eurocurrency Advance pursuant to this Section 2.9 or repaid in
accordance with Section 2.7; provided that Swingline Loans may not be converted
into a Eurocurrency Advance.  Each Eurocurrency Advance shall continue as a
Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time:

 

(i)            in the case of a Eurocurrency Advance denominated in Dollars,
such Advance shall be automatically converted into a Floating Rate Advance
unless (x) repaid in accordance with Section 2.7 or (y) the applicable Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance either continue as a Eurocurrency Advance for a new
Interest Period or be converted into a Floating Rate Advance; and

 

(ii)           in the case of a Eurocurrency Advance denominated in an Agreed
Currency other than Dollars, if the Administrative Agent has not received a
Conversion/Continuation Notice (as defined below) prior to 11:00 a.m. Local
Time, three Business Days prior to the last day of any Interest Period, such
Advance shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (x) repaid in
accordance with Section 2.7 or (y) the applicable Borrower shall have given the
Administrative Agent a timely Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for a new Interest Period.

 

Subject to the terms of Section 2.6, any Borrower may elect from time to time to
convert all or any part of an Advance to such Borrower denominated in Dollars to
the other Type of Advance denominated in Dollars or to continue any Eurocurrency
Advance to such Borrower for a new Interest Period in the same Agreed Currency;
provided that any conversion or continuation of any Eurocurrency Advance shall
be made on, and only on, the last day of an Interest Period applicable

 

26

--------------------------------------------------------------------------------


 

thereto.  The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of an
Advance or continuation of a Eurocurrency Advance not later than 10:00
a.m. (Local Time) at least one Business Day, in the case of a conversion into a
Floating Rate Advance, three Business Days, in the case of a conversion into or
continuation of a Eurocurrency Advance denominated in Dollars, or four Business
Days, in the case of a conversion into or continuation of a Eurocurrency Advance
denominated in an Agreed Currency other than Dollars, prior to the date of the
requested conversion or continuation, specifying:

 

(i)            the requested date, which shall be a Business Day, of such
conversion or continuation; and

 

(ii)           the Agreed Currency, amount and Type of Advance into which such
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

 

2.10.       Method of Borrowing.

 

(a)           On each Borrowing Date for a Domestic Advance to the Company, each
Lender shall make available its Domestic Loan in accordance with its Pro Rata
Share or pro rata portion of the Term Loan, as applicable, not later than noon,
Local Time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIII; provided that Swingline Loans shall be made as
provided in Section 2.19.

 

(b)           On each Borrowing Date for a Multicurrency Advance to the Company,
each Lender shall make available its Multicurrency Revolving Loan in accordance
with its Pro Rata Share not later than noon, Local Time, at the Eurocurrency
Payment Office of the Administrative Agent for such currency, in such funds as
may then be customary for the settlement of international transactions in such
currency in the city of such Eurocurrency Payment Office for such currency.

 

(c)           On each Borrowing Date for a Domestic Advance to a Borrowing
Subsidiary, each applicable Lender shall make available its Domestic Loan in
accordance with its BSub Percentage for such Borrowing Subsidiary not later than
noon, Local Time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIII.  On each Borrowing Date for a Multicurrency Advance to
a Borrowing Subsidiary, each applicable Lender shall make available its
Multicurrency Revolving Loan in accordance with its BSub Percentage for such
Borrowing Subsidiary not later than noon, Local Time, at the Eurocurrency
Payment Office of the Administrative Agent for such currency, in such funds as
may then be customary for the settlement of international transactions in such
currency in the city of such Eurocurrency Payment Office for such currency.

 

(d)           Unless the Administrative Agent has received written notice that
any applicable condition specified in Article IV has not been satisfied with
respect to a requested Advance, the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent will make the funds received from the Lenders available to
the applicable Borrower at the Administrative Agent’s aforesaid address.

 

2.11.       Changes in Interest Rate, etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Advance is made or is converted from a Eurocurrency Advance into a
Floating Rate Advance to the date such Advance becomes due or is converted into
a Eurocurrency Advance, at the Floating Rate for such day.  Changes in the rate
of interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. 
Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from the first day of each Interest Period applicable thereto to
the last day of such Interest Period at the Eurocurrency Rate determined by the
Administrative Agent as applicable to such Eurocurrency Advance based upon the
applicable Borrower’s selections under Sections 2.8 and 2.9 and otherwise in
accordance with the terms hereof.

 

2.12.       Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.11, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Company (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to reductions in interest rates), declare that (a) no Advance
denominated in Dollars may be made as, converted into or continued as a
Eurocurrency Advance and/or (b) each Eurocurrency Advance shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum and/or (c) each Floating
Rate Advance shall bear interest at a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum and/or (d) the Letter of Credit
Fee Rate shall be increased by 2% per annum; provided that, during the
continuance of a Default under Section (f) or (g) of Article VII, the interest
rates set forth in clauses (b) and (c) above and the increase in the Letter of
Credit Fee Rate set forth in clause (d) above shall be applicable to all
applicable Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender.

 

2.13.       Method of Payment.  (a)  Subject to clause (z) of the definition of
Eligible Currency, each Advance shall be repaid and each payment of interest
thereon shall be paid in the currency in which such Advance was made.  Except as
set forth in the next sentence, allAll payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Company, by noon (Local Time) (or, in the case of Swingline Loans, 2:00
p.m. Local Time) on the date when due.  All payments made hereunder shall be
applied ratably by the Administrative Agent among the Lenders in accordance with
their respective pro rata shares of the aggregate amounts then due and payable
hereunder (treating any voluntary prepayments as being due and payable at the
time made).  All payments to be made by a Borrower hereunder in any currency
other than Dollars shall be made in such currency on the date due in such funds
as may then be customary for the settlement of international transactions in
such currency for the account of the Administrative Agent at its Eurocurrency
Payment Office for such currency, and shall be applied ratably by the
Administrative Agent among the Lenders in accordance with their respective Pro
Rata Shares (or, in the case of any applicable

 

28

--------------------------------------------------------------------------------


 

Borrowing Subsidiary, their respective BSub Percentages) or their respective pro
rata portions of the Term Loan, as applicable.  Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds received by
the Administrative Agent.  During the continuance of a Default under clause
(b) of Article VII, each Borrower authorizes the Administrative Agent to charge
any account of such Borrower maintained with JPMCB or any of its Affiliates for
each payment of principal, interest and fees as it becomes due hereunder.  The
Administrative Agent will promptly notify the applicable Borrower of any such
charge.

 

(b)           Notwithstanding the foregoing provisions of this Section, if,
after the making of any Multicurrency Advance, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Advance was made (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Administrative Agent for the account of the applicable Lenders in
such Original Currency, then all payments to be made by such Borrower hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that such Borrower take all risks of the
imposition of any such currency control or exchange regulations.

 

2.14.       Evidence of Indebtedness.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(b)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made to each Borrower hereunder, the Agreed
Currency and Type thereof and, if applicable, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder, (iii) the
original stated amount of each Letter of Credit issued for the account of, and
the amount of the LC Exposure with respect to, each Borrower at any time and
(iv) the amount of any sum received by the Administrative Agent hereunder from
each Borrower and each Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Obligations in accordance with their terms.

 

(d)           Any Lender may request that Loans made by it be evidenced by a
promissory note (each a “Promissory Note”).  In such event, the Borrowers shall
prepare, execute and deliver to such Lender a Promissory Note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in a form approved by the Administrative Agent and the Company (such
approval not to be unreasonably withheld).  Thereafter, the Loans evidenced by
such Promissory Notes and interest thereon shall at all times (including after
assignment pursuant

 

29

--------------------------------------------------------------------------------


 

to Section 12.1) be represented by one or more Promissory Notes in such form
payable to the payee named therein or its registered assigns.

 

2.15.       Telephonic Notices.  Each Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances in Dollars,
effect selections of Agreed Currencies and Types of Advances and to transfer
funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of such Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices for Advances in Dollars and
Conversion/Continuation Notices to be given telephonically.  Each Borrower
agrees to deliver promptly to the Administrative Agent, upon request of the
Administrative Agent or any Lender, a written confirmation (signed by an
Authorized Officer) of each telephonic notice.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  Notwithstanding the foregoing, all notices
to JPMEL hereunder shall be in writing.

 

2.16.       Interest Payment Dates; Interest and Fee Basis.  Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the Third RestatementSecond Amendment
Effective Date, on any date on which such Floating Rate Advance is prepaid,
whether due to acceleration or otherwise, and at maturity.  Interest accrued on
that portion of the outstanding principal amount of any Floating Rate Advance
converted into a Eurocurrency Advance on a day other than a Payment Date shall
be payable on the date of conversion.  Interest accrued on each Eurocurrency
Advance shall be payable on the last day of each Interest Period therefor, on
any date on which such Eurocurrency Advance is prepaid, whether by acceleration
or otherwise, and at maturity.  Interest accrued on each Eurocurrency Advance
having an Interest Period longer than three months shall also be payable on the
last day of each three-month interval during such Interest Period.  Interest,
facility fees and Letter of Credit Fees shall be calculated for actual days
elapsed on the basis of a 360-day year, except for interest on Loans denominated
in British Pounds Sterling and Floating Rate Loans which shall be calculated for
actual days elapsed on the basis of a 365-day or 366-day year, as applicable.
 Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (Local Time)
(or, in the case of Swingline Loans, 2:00 p.m. Local Time) at the place of
payment.  If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

 

2.17.       Notification of Advances, Interest Rates, Prepayments and Revolving
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Revolving Lender of the contents of each Aggregate Revolving
Commitment reduction notice, Borrowing Notice, Conversion/Continuation Notice
relating to one or more Advances comprised of Revolving Loans, and repayment
notice with respect to Revolving Loans received by it hereunder.  Promptly after
receipt thereof, the Administrative Agent will notify each Term Lender of the
contents of each Conversion/Continuation Notice relating to one or more Advances
comprised of Term Loans and repayment notice with respect to Term Loans received
by it hereunder.  The Administrative Agent will notify each Lender and the
Company of the interest rate applicable to

 

30

--------------------------------------------------------------------------------


 

each Eurocurrency Advance promptly upon determination of such interest rate and
will give each Lender and the Company prompt notice of each change in the
Alternate Base Rate.

 

2.18.                     Letters of Credit.

 

(a)                                 Issuance.  Each Issuer hereby agreesmay, in
its sole discretion, on the terms and conditions set forth in this Agreement, to
issue standby and documentary letters of credit denominated in Agreed Currencies
(each a “Letter of Credit”) and to renew, extend, increase, decrease or
otherwise modify Letters of Credit (“Modify,” and each such action a
“Modification”) from time to time from the Third RestatementSecond Amendment
Effective Date to the Revolving Facility Termination Date upon the request of a
Borrower; provided that immediately after any Letter of Credit is issued or
Modified, (i) the Aggregate Outstanding Revolving Credit Exposure shall not
exceed the Aggregate Revolving Commitment, (ii) the Outstanding Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment,
(iii) the LC Exposure shall not exceed $50,000,000,50,000,000 and (iiiiv) the
aggregate Multicurrency Revolving Loans, Swingline Exposure not denominated in
Dollars and LC Exposure not denominated in Dollars shall not exceed
$100,000,000.  No Letter of Credit shall have an expiry date after the earlier
of (x) five Business Days prior to the scheduled Revolving Facility Termination
Date (unless such Letter of Credit is collateralized on terms satisfactory to
the applicable Issuer with cash or a standby letter of credit in form and
substance and from a financial institution acceptable to the applicable Issuer
in its sole discretion) and (y) the date that is one year after the date of
issuance thereof (provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods not to extend
beyond the date five (5) Business Days prior to the scheduled Revolving Facility
Termination Date) (or if such Letter of Credit is collateralized on terms
satisfactory to the applicable Issuer with cash or a standby letter of credit in
form and substance (and, if applicable, from a financial institution) acceptable
to the applicable Issuer in its sole discretion, the date one year after such
date) and (iv) except to the extent otherwise agreed by either Issuer in its
sole discretion and solely as to itself, at no time shall an Issuer be obligated
to issue or extend any Letter of Credit if, after giving effect to such issuance
or extension, the aggregate LC Exposure relative to Letters of Credit issued by
such Issuer would exceed $25,000,000 (or if the maximum amount of LC Exposure
permitted hereby shall be reduced to an amount less than $50,000,000, to 50% of
such lesser amount).  Notwithstanding anything herein to the contrary, no Issuer
shall have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Designated Person, or in any country or
territory that, at the time of such funding, is the subject of Sanctions in
violation of such Sanctions or (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement.

 

(b)                                 Participations.  Upon the issuance or
Modification by any Issuer of a Letter of Credit in accordance with this
Section 2.18, the applicable Issuer shall be deemed, without further action by
any Person, to have unconditionally and irrevocably sold to each Lender, and
each Lender shall be deemed, without further action by any Person, to have
unconditionally and irrevocably purchased from such Issuer, a participation in
such Letter of Credit (and each Modification thereof) and the related LC
Exposure in proportion to its Pro Rata Share.

 

(c)                                  Notice.  Subject to Section 2.18(a), the
applicable Borrower shall give the applicable Issuer notice prior to 10:00
a.m. (Local Time) at least three Business Days (or such

 

31

--------------------------------------------------------------------------------


 

lesser period of time as such Issuer may agree in its sole discretion) prior to
the proposed date of issuance or Modification of each Letter of Credit,
specifying the beneficiary, the proposed date of issuance (or Modification), the
currency in which such Letter of Credit is to be denominated (which shall be an
Agreed Currency) and the expiry date of such Letter of Credit, and describing
the proposed terms of such Letter of Credit and the nature of the transactions
proposed to be supported thereby.  Upon receipt of such notice, if the
applicable Issuer agrees to issue such Letter of Credit, such Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Revolving Lender, of the contents thereof and of the amount
of such Lender’s participation in such proposed Letter of Credit.  The issuance
or Modification by an Issuer of any Letter of Credit shall, in addition to the
conditions precedent set forth in Article IV for the issuance or Modification of
any Letter of Credit (the satisfaction of which such Issuer shall have no duty
to ascertain, it being understood, however, that such Issuer shall not issue any
Letter of Credit if it has received written notice from any Borrower, the
Administrative Agent or any Revolving Lender that any such condition precedent
has not been satisfied), be subject to the conditions precedent that such Letter
of Credit shall be satisfactory to such Issuer and that the applicable Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Letter of Credit as such Issuer
shall have reasonably requested (each a “Letter of Credit Application”).  In the
event of any conflict between the terms of this Agreement and the terms of any
Letter of Credit Application, the terms of this Agreement shall control.

 

(d)                                 Letter of Credit Fees.  Each Borrower shall
pay to the Administrative Agent, for the account of the Lenders ratably in
accordance with their respective Pro Rata Shares, with respect to each Letter of
Credit, a letter of credit fee (the “Letter of Credit Fee”) at a per annum rate
equal to the Letter of Credit Fee Rate in effect from time to time on the
outstanding daily maximum amount available to be drawn under such Letter of
Credit (except as to documentary Letters of Credit, for which Letter of Credit
Fees will be paid at a rate equal to 50% of the Letter of Credit Fee Rate), such
fee to be payable in arrears on each Payment Date, on the Revolving Facility
Termination Date and, after the Revolving Facility Termination Date (if
applicable), on demand.  The Company shall also pay to each Issuer for its own
account (x) a fronting fee in the amount agreed to by such Issuer and the
Company from time to time, with such fee to be payable in arrears on each
Payment Date, and (y) documentary and processing charges in connection with the
issuance or Modification of and draws under Letters of Credit in accordance with
such Issuer’s standard schedule for such charges as in effect from time to time.

 

(e)                                  Administration; Reimbursement by Lenders. 
Upon receipt from the beneficiary of any Letter of Credit of any demand for
payment under such Letter of Credit, the applicable Issuer shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
applicable Borrower and each Revolving Lender of the amount to be paid by such
Issuer as a result of such demand and the proposed payment date.  The
responsibility of any Issuer to the applicable Borrower and each Revolving
Lender shall be only to determine that the documents delivered under each Letter
of Credit issued by it in connection with a demand for payment are in conformity
in all material respects with such Letter of Credit.  Each Issuer shall endeavor
to exercise the same care in its issuance and administration of Letters of
Credit as it does with respect to letters of credit in which no participations
are granted, it being understood that in the absence of any gross negligence or
willful misconduct by such Issuer, each Lender shall, subject to Section 2.25,
be

 

32

--------------------------------------------------------------------------------


 

unconditionally and irrevocably obligated, without regard to the occurrence of
any Default or any condition precedent whatsoever, to reimburse such Issuer on
demand for such Lender’s Pro Rata Share of the amount of each payment made by
such Issuer under each Letter of Credit issued by it to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.18(f), plus interest on
the foregoing amount, for each day from the date of the applicable payment by
such Issuer to the date on which such Issuer is reimbursed by such Lender for
its Pro Rata Share thereof, at a rate per annum equal to the Federal Funds
Effective Rate or, beginning on third Business Day after demand for such amount
by such Issuer, the rate applicable to Floating Rate Advances.

 

(f)                                   Reimbursement by Borrowers.  If any Issuer
shall make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower shall reimburse the applicable Issuer by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 12:00 noon, Local
Time, on the date that such LC Disbursement is made, if such Borrower or the
Company shall have received notice of such LC Disbursement prior to 10:00 a.m.,
Local Time, on such date, or, if such notice has not been received by such
Borrower or the Company prior to such time on such date, then not later than
12:00 noon, Local Time, on the Business Day immediately following the day that
such Borrower or the Company receives such notice.  The obligation of the
applicable Borrower to so reimburse the applicable Issuer shall be irrevocable
and unconditional and such reimbursement shall be made without presentment,
demand, protest or other formalities of any kind; provided that such Borrower
shall not be precluded from asserting any claim for direct (but not
consequential) damages suffered by such Borrower to the extent, but only to the
extent, caused by the willful misconduct or gross negligence of such Issuer in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or such Issuer’s failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit.  All such amounts paid
by an Issuer and remaining unpaid by a Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate applicable to Floating Rate Advances.  Each Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from a Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Letter of Credit issued by such
Issuer, but only to the extent such Lender made payment to such Issuer in
respect of such Letter of Credit pursuant to Section 2.18(e).

 

(g)                                  Obligations Absolute.  The Borrowers’
obligations under this Section 2.18 shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which any Borrower may have or have had against any Issuer,
any Revolving Lender or any beneficiary of a Letter of Credit.  The Borrowers
further agree with the Issuers and the Revolving Lenders that neither any Issuer
nor any Revolving Lender shall be responsible for, and no Borrower’s
Reimbursement Obligation in respect of any Letter of Credit shall be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
any Borrower, any of its Affiliates, the beneficiary of any Letter of Credit or
any financing institution or other party to whom any Letter of Credit may be
transferred or any claims or defenses whatsoever of any Borrower or of any of
its Affiliates against the beneficiary of any Letter of Credit or any such
transferee.  No Issuer shall be liable for any error, omission, interruption or
delay in transmission, dispatch or

 

33

--------------------------------------------------------------------------------


 

delivery of any message or advice, however transmitted, in connection with any
Letter of Credit issued by it.  Each Borrower agrees that any action taken or
omitted by any Issuer or any Revolving Lender under or in connection with any
Letter of Credit issued for the account of such Borrower and the related drafts
and documents, if done without gross negligence or willful misconduct, shall be
binding upon such Borrower and shall not put any Issuer or any Revolving Lender
under any liability to such Borrower.  Nothing in this Section 2.18(g) is
intended to limit the right of any Borrower to make a claim against any Issuer
for damages as contemplated by the proviso to the second sentence of
Section 2.18(f).

 

(h)                                 Actions of Issuers.  Each Issuer shall be
entitled to rely, and shall be fully protected in relying, upon any Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, facsimile, telex or teletype message, statement,
order or other document believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Issuer.  Each Issuer shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Revolving Lenders
as it reasonably deems appropriate or it shall first be indemnified to its
reasonable satisfaction by the Revolving Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Notwithstanding any other provision of this Section 2.18,
each Issuer shall, with respect to any Revolving Lender, in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Revolving Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Revolving Lenders and any future holder of a participation in any Letter of
Credit issued by such Issuer.

 

(i)                                     Indemnification.  The Borrowers jointly
and severally agree to indemnify and hold harmless each Lender, each Issuer and
the Administrative Agent, and their respective Related Parties, from and against
any and all claims and damages, losses, liabilities, costs or expenses which
such Person may incur (or which may be claimed against such Person by any other
Person) by reason of or in connection with the issuance, execution and delivery
or transfer of or payment or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including any claims, damages,
losses, liabilities, costs or expenses which any Issuer may incur by reason of
or in connection with the failure of any other Lender to fulfill or comply with
its obligations to such Issuer hereunder (but nothing herein contained shall
affect any right any Borrower may have against any Defaulting Lender) or by
reason of or on account of such Issuer issuing any Letter of Credit which
specifies that the term “Beneficiary” therein includes any successor by
operation of law of the named Beneficiary, but which Letter of Credit does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to such Issuer, evidencing the
appointment of such successor Beneficiary; provided that the foregoing
indemnification obligations shall be subject to the limitations set forth in the
second parenthetical of Section 9.6(b); provided further that the Borrowers may
have a claim against an Issuer, and an Issuer may be liable to a Borrower, to
the extent, but only to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by such Borrower
caused by (x) the willful misconduct or gross negligence of any Issuer in
determining whether a

 

34

--------------------------------------------------------------------------------


 

request presented under any Letter of Credit issued by such Issuer complied with
the terms of such Letter of Credit or (y) any Issuer’s failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit.  Nothing in this
Section 2.18(i) is intended to limit the obligations of the Borrowers under any
other provision of this Agreement.

 

(j)                                    Lenders’ Indemnification.  Each Lender
shall, ratably in accordance with its Pro Rata Share, indemnify each Issuer and
its Related Parties (to the extent not reimbursed by the Borrowers) against any
cost, expense (including reasonable counsel fees and charges), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct or such Issuer’s failure to pay under any
Letter of Credit issued by it after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit) that such
indemnitees may suffer or incur in connection with this Section 2.18 or any
action taken or omitted by such indemnitees hereunder.

 

(k)                                 LC Collateral Account.  Each Borrower agrees
that it will establish on the Revolving Facility Termination Date (or on such
earlier date as may be required pursuant to Section 8.1), and thereafter
maintain so long as any Letter of Credit issued for the account of such Borrower
is outstanding or any amount is payable to any Issuer or the Revolving Lenders
in respect of any such Letter of Credit, a special collateral account pursuant
to arrangements satisfactory to the Administrative Agent (each an “LC Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Article XIII, in the name of such Borrower but under the sole dominion and
control of the Administrative Agent, for the benefit of the Revolving Lenders,
and in which such Borrower shall have no interest other than as set forth in
Section 8.1.  Each Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Revolving
Lenders and the Issuers, a security interest in all of such Borrower’s right,
title and interest in and to all funds which may from time to time be on deposit
in the applicable LC Collateral Account, to secure the prompt and complete
payment and performance of the Obligations of such Borrower.  The Administrative
Agent will invest any funds on deposit from time to time in any LC Collateral
Account in certificates of deposit of JPMCB having a maturity not exceeding 30
days.  If funds are deposited in an LC Collateral Account pursuant to
Section 2.7.3 or 2.7.4 and the provisions of Section 8.1 are not applicable,
then the Administrative Agent shall release from the LC Collateral Account to
the applicable Borrower, upon the expiration or termination of, or any reduction
in the amount available under, any applicable Letter of Credit, an amount equal
to the excess (if any) of all funds in such LC Collateral Account over the LC
Exposure with respect to such Borrower.

 

(l)                                     Rights as a Lender.  In its capacity as
a Revolving Lender and/or Term Lender, as applicable, each Issuer shall have the
same rights and obligations as any other Revolving Lender (other than the
Swingline Lender in its capacity as such) and/or Term Lender, as applicable.

 

2.19.                     Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees tomay, in its sole discretion, make
Swingline Loans to the Borrower from time to time until the Revolving Facility
Termination Date, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swingline
Loans exceeding

 

35

--------------------------------------------------------------------------------


 

the Dollar Amount of $75,000,000 or (ii75,000,000, (ii) any Lender’s Outstanding
Revolving Credit Exposure exceeding its Revolving Commitment or (iii) the sum of
the Aggregate Outstanding Revolving Credit Exposures exceeding the Aggregate
Revolving Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
facsimile), not later than 2:00 p.m., Local Time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower.  The Swingline Lender
shall make each Swingline Loan  it has agreed to extend available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 3:00 p.m., Local Time, on the requested date of
such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Local Time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Pro Rata Share of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of notice as provided abovesuch
notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, Local Time, on a Business Day no later than 5:00
p.m. Local Time on such Business Day and if received after 12:00 noon, Local
Time, on a Business Day no later than 10:00 a.m. Local Time on the immediately
succeeding Business Day), to pay to the Administrative Agent, for the account of
the Swingline Lender, such Revolving Lender’s Pro Rata Share of such Swingline
Loan or Loans.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.10 with respect to Loans made by such Revolving Lender
(and Section 2.10 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving

 

36

--------------------------------------------------------------------------------


 

Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

2.20.                     Lending Installations.  Each Lender will book its
Loans at the appropriate Lending Installation listed on its Administrative
Questionnaire or such other Lending Installation designated by such Lender in
accordance with the final sentence of this Section 2.20.  All terms of this
Agreement shall apply to any such Lending Installation and the Loans issued
hereunder shall be deemed held by each Lender for the benefit of any such
Lending Installation.  Each Lender may, by written notice to the Administrative
Agent and the Company in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.

 

2.21.                     Non-Receipt of Funds by the Administrative Agent. 
Unless a Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (a) in the case of a Lender, the proceeds of a Loan or
(b) in the case of a Borrower, a payment of principal, interest or fees to the
Administrative Agent for the account of the Lenders, that it does not intend to
make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or such Borrower, as the case may be, has not
in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan; or
(ii) in the case of payment by a Lender, (x) for the first three Business Days
after demand, (I) if such payment is denominated in Dollars, the Federal Funds
Effective Rate, (II) if such payment is denominated in Euros or British Pounds
Sterling, the applicable Eurocurrency Reference Rate, or (III) if such payment
is denominated in any other currency, the rate determined by the Administrative
Agent to be its costs of funds for such currency (including overdraft charges
levied by any relevant correspondent bank and any other taxes, levies, imposts,
deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent in connection with obtaining such currency), and
(y) thereafter (in each case), the interest rate applicable to the relevant
Loan.

 

2.22.                     Market Disruption.  Notwithstanding the satisfaction
of all conditions referred to in Article II and Article IV with respect to any
Advance in any Agreed Currency other than Dollars, if there shall occur on or
prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent or the Required Lenders make it impracticable for the Eurocurrency Loans
comprising such Advance to be denominated in the Agreed Currency specified by
the applicable Borrower, then the Administrative Agent shall

 

37

--------------------------------------------------------------------------------


 

forthwith give notice thereof to the Borrowers and the Lenders, and such Loans
shall not be denominated in such Agreed Currency but shall, subject to
satisfaction of all applicable conditions in Article IV, be made on such
Borrowing Date in Dollars, in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice or Conversion/Continuation Notice, as the case may be, as Floating Rate
Loans, unless the applicable Borrower notifies the Administrative Agent at least
one Business Day before such date that (i) it elects not to borrow on such date
or (ii) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount approximately equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.

 

2.23.                     Judgment Currency.  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from a Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main Chicago office on the Business Day preceding that on
which final, non-appealable judgment is given.  The obligations of the Borrowers
in respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrowers jointly and severally agree, to the
fullest extent that they may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrowers.

 

2.24.                     Borrowing Subsidiaries; Company as agent for Borrowing
Subsidiaries.

 

(a)                                 The Company may designate any Subsidiary as
a Borrowing Subsidiary; provided that (i) the Company shall give the
Administrative Agent (which shall promptly notify each Revolving Lender) not
less than 10 days’ notice of such proposed designation of a Borrowing
Subsidiary, (ii) no Subsidiary may become a Borrowing Subsidiary without the
written consent (not to be unreasonably withheld) of the Administrative Agent
(which consent, if granted, may limit (which limit may from time to time be
modified by the Administrative Agent at the request of the Company) the portion
of the Aggregate Revolving Commitment that will be made available to, or place
other conditions on Loans to, such Borrowing Subsidiary) and (iii) if any
Revolving Lender determines in good faith and notifies the Administrative Agent
that lending to such

 

38

--------------------------------------------------------------------------------


 

proposed Borrowing Subsidiary would be illegal, impossible or impractical for
such Revolving Lender or would result in costs or expenses for which such
Revolving Lender would not be indemnified by the proposed Borrowing Subsidiary
or the Company pursuant hereto, or the Company determines in good faith and
notifies the Administrative Agent that Loans to such proposed Borrowing
Subsidiary by any Revolving Lender would result in payments pursuant to
Section 3.1 or 3.4 that are materially in excess of the payments that would be
made to the other Revolving Lenders pursuant to such Sections, then (x) the
applicable Revolving Lender shall have no obligation to (and at the Company’s
request will not) make Loans to such Borrowing Subsidiary and (y) the applicable
Borrowing Subsidiary Agreement shall specify which Revolving Lenders are to be
BSub Lenders with respect to such Borrowing Subsidiary and the amount of the
applicable BSub Revolving Commitments of such Revolving Lenders (which, absent
agreement to the contrary among the Company, the applicable BSub Lenders and the
Administrative Agent, shall be equal to the percentage that the amount of such
BSub Lenders’ Revolving Commitments is of the aggregate amount of the Revolving
Commitments of all Revolving Lenders that will be BSub Lenders with respect to
such Borrowing Subsidiary).  Subject to the foregoing, upon delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement signed by the Company
and the proposed Borrowing Subsidiary, and the Administrative Agent’s consent
thereto (not to be unreasonably withheld), the applicable Subsidiary shall
become a Borrowing Subsidiary and a party to this Agreement.

 

(b)                                 Any Borrowing Subsidiary shall cease to be a
Borrowing Subsidiary hereunder if such Borrowing Subsidiary and the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination in the form of Exhibit D-2; provided that at such time no
Loans or Letters of Credit (other than any Letter of Credit that is
collateralized on terms satisfactory to the applicable Issuer with cash or a
standby letter of credit in form and substance (and, if applicable, from a
financial institution) acceptable to the applicable Issuer in its sole
discretion) made to or issued for the account of, such Borrowing Subsidiary are
then outstanding and all principal and interest on all Loans, and all
outstanding reimbursement obligations with respect to Letters of Credit payable
by such Borrowing Subsidiary have been paid in full.

 

(c)                                  Each Borrowing Subsidiary hereby
irrevocably appoints and authorizes the Company to take such action and deliver
and receive notices hereunder as agent on its behalf and to exercise such powers
under this Agreement as are delegated to it by the terms hereof, together with
all such powers as are reasonably incidental thereto.  In furtherance of and not
in limitation of the foregoing, for administrative convenience of the parties
hereto, the Administrative Agent and the BSub Lenders shall send all notices and
communications to be sent to any Borrowing Subsidiary solely to the Company and
may rely solely upon the Company to receive all such notices and other
communications for and on behalf of each Borrowing Subsidiary.  No Person other
than the Company (and its authorized officers and employees) may act as agent
for any Borrowing Subsidiary hereunder without the written consent of the
Administrative Agent.

 

(d)                                 Notwithstanding the requirements of
Section 2.24(a) above, the parties agree that upon the Effective Date the
Existing Borrowing Subsidiaries shall be Borrowing Subsidiaries hereunder in
accordance with the terms of their respective Amended and Restated Borrowing
Subsidiary Agreements delivered pursuant to Section 4.1(g).

 

39

--------------------------------------------------------------------------------


 

2.25.                     Effect of Participation Funding Notice.

 

(a)                                 Each Revolving Lender that is not a BSub
Lender with respect to any Borrowing Subsidiary agrees that it shall at all
times have a participation in and acknowledges that it is irrevocably and
unconditionally obligated, upon receipt of notice that the Administrative Agent
has received a Participation Funding Notice, to fund (or to cause an Affiliate
to fund) its participation in its Pro Rata Share of all Revolving Loans to such
Borrowing Subsidiary.

 

(b)                                 The Administrative Agent shall promptly
notify each Revolving Lender of its receipt of a Participation Funding Notice. 
Promptly upon receipt of such Participation Funding Notice, (i) each Revolving
Lender that is not a BSub Lender with respect to any Borrowing Subsidiary shall
(or shall cause an Affiliate to) make available to the Administrative Agent for
the account of the BSub Lenders with respect to such Borrowing Subsidiary an
amount in each applicable currency and in immediately available funds equal to
its Pro Rata Share of all outstanding Revolving Loans to such Borrowing
Subsidiary.  If any Revolving Lender so notified fails to make available to the
Administrative Agent for the account of the applicable other Revolving Lenders
the full amount of such Revolving Lender’s participations in all applicable
Revolving Loans by 12:00 noon, Local Time, on the Business Day following its
receipt of such notice from the Administrative Agent (or two Business Days
following receipt of such notice if such notice is received after 12:00 noon,
Local Time, on any Business Day), then interest shall accrue on such Revolving
Lender’s obligation to fund such participations, from the date such obligation
became due to the date such Revolving Lender pays such obligations in full, at a
rate per annum equal to the Federal Funds Rate in effect from time to time (or a
comparable rate determined by the Administrative Agent to be appropriate for the
applicable currency) plus, beginning three Business Days after such amount was
due, 2%.  The Administrative Agent shall promptly distribute to each Revolving
Lender an amount equal to its applicable share of the amount received from any
other Revolving Lender to fund its participation in the Revolving Loans of such
Revolving Lender together with its applicable share of any interest received
from such other Revolving Lender pursuant to the previous sentence, in the same
funds as those received by the Administrative Agent.

 

(c)                                  From and after the date on which the
Administrative Agent has received a Participation Funding Notice, all funds
received by the Administrative Agent in payment of any Revolving Loan and
interest thereon shall be distributed by the Administrative Agent, in the same
funds as those received by the Administrative Agent, to all Revolving Lenders in
accordance with their respective Pro Rata Shares (i.e., giving effect to the
funding of participations pursuant to this Section 2.25), except that any such
funds otherwise payable to any Revolving Lender that has not funded its
participations as provided herein shall be distributed ratably to the other
Revolving Lenders until such participations have been funded.

 

(d)                                 Each Revolving Lender’s obligation to
purchase participation interests in Revolving Loans pursuant to this
Section 2.25 shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Administrative Agent, any other Revolving Lender, any Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Unmatured Default, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower or any other Person, (iv) any breach of
this

 

40

--------------------------------------------------------------------------------


 

Agreement by any Borrower or any other Revolving Lender, (v) any inability of
any Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which any participation interest in any Revolving
Loan is to be purchased or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

2.26.                     Funding of Participations in Dollars.  Any Revolving
Lender may fund its purchase of a participation in any Letter of Credit
denominated in any currency other than Dollars, by delivering to the
Administrative Agent on the date such participation is to be funded an amount in
Dollars equal to the sum of (a) the amount necessary for the Administrative
Agent to purchase on such date in accordance with its customary procedures an
amount in the applicable currency sufficient to fund such Revolving Lender’s
required participation payment plus (b) the reasonable and customary costs, fees
and expenses of the Administrative Agent in making such purchase.

 

2.27.                     Defaulting Lenders.  Notwithstanding any provision of
this Agreement or any other Loan Document to the contrary, if any Lender becomes
a Defaulting Lender, then the following provisions shall apply for so long as
such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender pursuant to
Section 2.5.1;

 

(b)                                 the Revolving Commitment, Outstanding
Revolving Credit Exposure and outstanding principal amount of the Term Loans of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 8.2), provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time a Revolving Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure and LC Exposure shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares but only to the extent
(x) the sum of all Non-Defaulting Lenders’ Outstanding Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all Non-Defaulting Lenders’ Revolving Commitments and
(y) the respective Credit Extensions (other than in respect of Term Loans) of
each Non-Defaulting Lender do not, after giving effect to such reallocation,
exceed such Non-Defaulting Lender’s Revolving Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize for the benefit of
the applicable Issuer only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.18(k) for so long as such LC Exposure is outstanding;

 

41

--------------------------------------------------------------------------------


 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.18(d) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Revolving Lenders pursuant to Section 2.18(d) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Pro Rata Share; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuer or any other Lender hereunder, all facility fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.18(d) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuer until such LC Exposure is cash collateralized and/or reallocated; and

 

(d)                                 so long as such Lender is a Defaulting
Lender and a Revolving Lender, the Swingline Lender shall not be required to
fund any Swingline Loan and the Issuers shall not be required to issue, extend
the expiry of or increase the amount of any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure and LC Exposure will be 100% covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.27(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 2.27(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the Third Restatement Date andSecond Amendment Effective Date or
a Bail-In Action with respect to a Parent of any Revolving Lender shall occur
following the Second Amendment Effective Date and, in each case, for so long as
such event shall continue or (ii) the Swingline Lender or any Issuer has a good
faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Revolving Lender
commits to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuers shall not be required to issue, amend to extend
the expiry of or increase the amount of any Letter of Credit, unless the
Swingline Lender or the Issuers, as the case may be, shall have entered into
arrangements with the Borrower or such Revolving Lender, satisfactory to the
Swingline Lender or the Issuers, as the case may be, to defease any risk to it
in respect of such Revolving Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuer each agrees that a Revolving Lender that has become a Defaulting
Lender has adequately remedied all matters that caused such Revolving Lender to
be a Defaulting Lender,

 

42

--------------------------------------------------------------------------------


 

then the Swingline Exposure and LC Exposure of the Revolving Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Revolving Lender shall purchase at par such of the Revolving
Loans of the other Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Revolving Loans in accordance with its Pro Rata Share.

 

ARTICLE III
YIELD PROTECTION; TAXES

 

3.1.                            Yield Protection.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit. liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate) or any Issuer;

 

(ii)                                  impose on any Lender or any Issuer or the
London interbank market any other condition affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)                               subject any Recipient to any Taxes on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes and (B) Taxes described in clauses (c) and (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to such Lender, such Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuer or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Company will pay (or cause the applicable Borrower to pay) to such Lender,
such Issuer or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, such Issuer or such other Recipient,
as the case may be, for such additional costs incurred or reduction suffered, so
long as such Lender’s, Issuer’s or other Recipient’s demand for such payment is
substantially consistent with demands made by such Person with similarly
situated customers of such Person under agreements having provisions similar to
this Section 3.1(a) and is accompanied by a certificate complying with
Section 3.1(c).

 

(b)                                 If any Lender or any Issuer determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuer’s
capital or on the capital of such Lender’s or such Issuer’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuer, to a level below that which

 

43

--------------------------------------------------------------------------------


 

such Lender or such Issuer or such Lender’s or such Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuer’s policies and the policies of such Lender’s or such
Issuer’s holding company with respect to capital adequacy and liquidity), then
from time to time the Company will pay (or cause the applicable Borrower to pay)
to such Lender or such Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuer or such Lender’s or such
Issuer’s holding company for any such reduction suffered, so long as such
Lender’s or Issuer’s demand is substantially consistent with demands made by
such Person with similarly situated customers of such Person under agreements
having provisions similar to this Section 3.1(b) and is accompanied by a
certificate complying with Section 3.1(c).

 

(c)                                  A certificate of a Lender or an Issuer
setting forth a reasonably detailed calculation of the amount or amounts
necessary to compensate such Lender or such Issuer or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section (which
need not include any confidential, sensitive or legally-restricted information)
and affirming the substantial consistency of its request with demands made by it
with similarly situated customers shall be delivered to the Company and shall be
conclusive absent demonstrable error.  The Company shall pay (or cause the
applicable Borrower to pay) such Lender or such Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuer’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuer pursuant to this Section for any increased costs, reductions
or other amounts incurred or made more than 90 days prior to the date that such
Lender or such Issuer, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs, reductions or other amounts and of such
Lender’s or such Issuer’s claim for compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs, reductions or
other amounts is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

3.2.                            Availability of Types of Advances.  If any
Lender determines that maintenance of its Eurocurrency Loans at a suitable
Lending Installation would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, or if the Required Lenders
determine that (i) deposits of a type, currency and maturity appropriate to
match fund Eurocurrency Advances are not available or (ii) the interest rate
applicable to Eurocurrency Advances does not accurately reflect the cost of
making or maintaining Eurocurrency Advances, then the Administrative Agent shall
suspend the availability of Eurocurrency Advances and require any affected
Eurocurrency Advances to be repaid or, in the case of Advances to the Company,
converted to Floating Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.3.  The Administrative Agent
agrees to provide prompt written notice to the Company at such time as the
circumstances underlying any notice delivered to the Borrower pursuant to the
immediately preceding sentence cease to exist, and, upon such circumstances
ceasing to exist, the suspension of the availability of Eurocurrency Advances
shall terminate.

 

44

--------------------------------------------------------------------------------


 

3.3.                            Funding Indemnification.  If any payment of a
Eurocurrency Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a Eurocurrency Advance is not made on the date specified by the
applicable Borrower for any reason other than default by the Lenders, the
Borrowers will jointly and severally indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurocurrency Advance.

 

3.4.                            Taxes.

 

(a)                                 Withholding of Taxes; Gross-Up.  Each
payment by or on account of any Borrower under any Loan Document shall be made
without withholding for any Taxes, unless such withholding is required by any
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Taxes are Indemnified Taxes, then
the amount payable by such Borrower shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.

 

(b)                                 Payment of Other Taxes by Borrower.  Each
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law (or at the option of the Administrative Agent
timely reimburse the Administrative Agent for the payment of any Other Taxes).

 

(c)                                  Evidence of Payments. As soon as
practicable after any payment of Indemnified Taxes by any Borrower to a
Governmental Authority, such Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)                                 Indemnification by the Borrower.  The
Borrowers shall jointly and severally indemnify each Recipient for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 3.4(d) shall be paid within 10 days after the Recipient delivers to any
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing in reasonable detail the basis for and
computation of the indemnification claim.  Such certificate shall be conclusive
of the amount so paid or payable absent demonstrable error.  Such Recipient
shall deliver a copy of such certificate to the Administrative Agent.

 

45

--------------------------------------------------------------------------------


 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent for any Taxes (but, in
the case of any Indemnified Taxes, only to the extent that any Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting or expanding the obligation of the Borrowers to do so)
attributable to such Lender (including any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.1(c) relating to the
maintenance of a Participant Register) that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 3.4(e) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. 
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
backup withholding or information reporting requirements.  In the case of a
Lender receiving payments hereunder from a UK Borrower, such Lender will be
deemed to have complied with the preceding two sentences where it has, on or
before the Third Restatement Date (or in the case of a Lender that becomes a
party to this Agreement after the Third Restatement Date, on or before the date
that Lender becomes a party hereto) provided to the Company or the
Administrative Agent its scheme reference number under the HMRC DT Treaty
Passport Scheme and its jurisdiction of tax residence as an indication that it
wishes such scheme to apply to this Agreement.  Where a Lender provides such
indication, any UK Borrower to whom that Lender is making available Loans, shall
make a Borrower DTTP Filing in respect of such Lender within 30 days of the
Third Restatement Date (or the date such Lender became a party to this
Agreement, if later).  Each UK Borrower shall, promptly on making any Borrower
DTTP Filing, deliver a copy of such Borrower DTTP Filing to the Administrative
Agent for delivery to the relevant Lender. Each Lender shall notify the Company
and Administrative Agent if it determines in its sole discretion that it is
ceases to be entitled to claim the benefits of an income tax treaty to which the
United Kingdom is a party with respect to payments made by any U.K. Borrower
hereunder.  Notwithstanding anything to the contrary in the preceding sentences
of this paragraph, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.4(f)(ii)(A) through (E) below and Section 3.4(f)(iii) below) shall not
be required if in the Lender’s reasonable judgment such completion,

 

46

--------------------------------------------------------------------------------


 

execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Upon the reasonable request of the Company or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 3.4(f).  If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly upon request from the Company or the Administrative Agent (other
than in the case of inaccuracy, in which case, immediately upon such Lender
becoming aware of the inaccuracy) notify the Company and the Administrative
Agent in writing of such expiration, obsolescence or inaccuracy and update the
form or certification if it is legally eligible to do so.

 

(ii)                                  Without limiting the generality of the
foregoing, if any Borrower is a U.S. Person, any Lender with respect to such
Borrower shall, if it is legally eligible to do so, deliver to the Company and
the Administrative Agent (in such number of copies reasonably requested by the
Company and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

 

(A)                               in the case of a Lender that is other than a
Non-U.S. Lender, IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)                               in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under this Agreement, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(C)                               in the case of a Non-U.S. Lender for whom
payments under this Agreement constitute income that is effectively connected
with the conduct of a trade or business in the United States by such Lender (or,
in the event that such Lender is a Disregarded Entity, by the owner of such
Lender), IRS Form W-8ECI;

 

(D)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN or IRS Form W-8BEN-E and (2) a certificate
substantially in the form of Exhibit E (a “U.S. Tax Certificate”) to the effect
that such Lender (or, in the event that such Lender is a Disregarded Entity, the
owner of such Lender) is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of

 

47

--------------------------------------------------------------------------------


 

the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

 

(E)                                in the case of a Non-U.S. Lender (or, in the
event that the Non-U.S. Lender is a Disregarded Entity, the owner of such
Non-U.S. Lender) that (for U.S. federal income Tax purposes) is not the
beneficial owner of payments made under a Loan Document (including a partnership
or a participating Lender) (1) an IRS Form W-8IMY on behalf of itself and
(2) the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

 

(F)                                 any other form prescribed by law as a basis
for claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the Company
or the Administrative Agent to determine the amount of Tax (if any) required by
law to be withheld.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this
Section 3.4(f)(iii) (but, for the avoidance of doubt, not for the purposes of
the definition of “Excluded Taxes”), “FATCA” shall include any amendments made
to FATCA after the Third Restatement Date, whether or not such amendments are
included in the definition set forth in Article I.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.4 (including additional amounts paid pursuant to this Section 3.4), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental

 

48

--------------------------------------------------------------------------------


 

Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this Section 3.4(g), in no event will any indemnified party be required to pay
any amount to any indemnifying party pursuant to this Section 3.4(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This Section 3.4(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 3.4 shall survive the resignation of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Commitments, the termination of this Agreement and the repayment,
satisfaction or discharge of all other obligations under any Loan Document.

 

(i)                                     Issuers.  For purposes of
Section 3.4(e) and (f), the term “Lender” includes any Issuer.

 

3.5.                            Lender Statements; Survival of Indemnity.  To
the extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
the Borrowers to such Lender under Sections 3.1, 3.3 and 3.4 or to avoid the
unavailability of Eurocurrency Advances under Section 3.2, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Contemporaneously with any demand for payment thereunder, each Lender
and each Issuer shall deliver a written statement to the Company (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 3.1, 3.3
or 3.4.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender or such Issuer determined such amount and
shall be final, conclusive and binding on the Borrowers in the absence of
demonstrable error.  Determination of amounts payable under such Sections in
connection with a Eurocurrency Loan shall be calculated as though the applicable
Lender funded its Eurocurrency Loan through the purchase of a deposit of the
type, currency and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not.  Unless otherwise provided herein, the amount specified in
the written statement of any Lender or any Issuer shall be payable within ten
(10) days after demand and receipt by the Company of such written statement. 
The obligations of the Borrowers under Sections 3.1, 3.3 and 3.4 shall survive
payment of the Obligations and termination of this Agreement.

 

3.6.                            Replacement of Lenders.  If (ia) any Lender
requests compensation under Section 3.1 or invokes Section 3.2, (iib) the
Company is required to pay any additional amount pursuant to Section 3.3 or 3.4,
or (iiic) any Lender shall become a Defaulting Lender or, (ivd) any Lender shall
refuse to consent to any waiver, amendment or other modification that would
otherwise require such Lender’s consent but to which the Required Lenders have
consented, or (e) any Lender becomes the subject of, or is threatened by an EEA
Resolution Authority with the exercise of, a Bail-In Action, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.1), all of its interests, rights

 

49

--------------------------------------------------------------------------------


 

and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and, (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.1 or payments required
to be made pursuant to Section 3.3 or 3.4, such assignment will result in a
reduction in such compensation or payments, (iv) in the case of any such
assignment arising under clause (e) above, the assignee shall be deemed to have
taken assignment of all the interests, rights and obligations of the assigning
Lender under this Agreement without giving effect to the effect of the
applicable Bail-In Action on such interests, rights and obligations, and
(v) failure by a Defaulting Lender or a Lender that has become the subject of,
or has been threatened by an EEA Resolution Authority with the exercise of, a
Bail-In Action to execute any assignment and assumption pursuant to Section 12.1
as required by the foregoing shall not invalidate the applicable assignment and
assumption.

 

ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

4.1.                            Effectiveness.  This Agreement shall become
effective on the date (the “Effective Date”) on which (i) the Company has
furnished to the Administrative Agent each of the following documents and
(ii) each of the following events shall have occurred, as applicable:

 

(a)                                 Copies of the articles or certificate of
incorporation (or similar formation documents) of the Company, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of formation, as well as
any other information requested by the Administrative Agent or any Lender and
required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Company as
required by Section 326 of the USA Patriot Act.

 

(b)                                 Copies, certified by the Secretary or an
Assistant Secretary of the Company, of its by-laws and of the resolutions of its
board of directors and of necessary resolutions or actions of any other body
authorizing the Company’s execution of the Loan Documents to which the Company
is a party.

 

(c)                                  An incumbency certificate, executed by the
Secretary or an Assistant Secretary of the Company, which shall identify by name
and title and bear the signatures of the Authorized Officers executing one or
more of the Loan Documents delivered in connection with the Effective Date, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Company.

 

(d)                                 A certificate, signed by the chief financial
officer, controller or chief accounting officer of the Company, stating that on
the Effective Date (i) no Default or Unmatured Default has occurred and is
continuing, and (ii) the representations and warranties contained in Article V
are true and correct.

 

50

--------------------------------------------------------------------------------


 

(e)                                  A written opinion of Foley & Lardner LLP,
counsel to the Company, addressed to the Administrative Agent and the Lenders
and in form and in substance reasonably acceptable to the Administrative Agent.

 

(f)                                   Certified copies of all required consents
and approvals from third parties, including governmental approvals, with respect
to the execution and delivery by the Company of, and the performance by the
Company of its obligations under, each Loan Document to which it is a party.

 

(g)                                  An Amended and Restated Borrowing
Subsidiary Agreement, in substantially the form of Exhibit C, duly executed by
each Existing Borrowing Subsidiary.

 

(h)                                 All principal, interest, fees and other
amounts owing by the Company and any Subsidiary Borrowers under the Existing
Credit Agreement shall have been (or shall substantially contemporaneously be)
repaid in full.

 

(i)                                     All requisite consents of the “Lenders”
under the Existing Credit Agreement to the amendment and restatement of the
Existing Credit Agreement shall have been obtained on terms reasonably
satisfactory to the Administrative Agent.

 

(j)                                    The Lenders, the Administrative Agent and
the Lead Arrangers shall have received all fees required to be paid by the
Company on or before the Effective Date and all reasonable out-of-pocket
expenses required to be paid by the Company on or before the Effective Date for
which invoices have been presented to the Company reasonably in advance of the
Effective Date.

 

(k)                                 The Lenders shall have received
(i) reasonably satisfactory audited consolidated financial statements of the
Company for the two most recently ended fiscal years as to which such financial
statements are available and (ii) reasonably satisfactory unaudited interim
consolidated financial statements of the Company for each quarterly period ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are publicly
available as of the Effective Date.

 

(l)                                     The Borrowers shall have duly executed
and delivered to the Administrative Agent Promissory Notes payable to each
Lender which has requested a Promissory Note in the amount of its respective
Revolving Commitment.

 

(m)                             Such other documents as the Administrative Agent
or any Lender or its counsel may have reasonably requested.

 

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuers to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 8.2) at or prior to 2:00 p.m., New York City time, on August 30, 2013. 
The Administrative Agent shall promptly notify the Company and the Lenders of
the occurrence of the Effective Date, which notice shall be conclusive and
binding.

 

4.2.                            Each Credit Extension.  The Lenders and Issuers
shall not be required to make any Credit Extension unless the conditions set
forth in Section 4.1 have been satisfied and on the applicable Borrowing Date or
issuance date:

 

51

--------------------------------------------------------------------------------


 

(a)                                 There exists no Default or Unmatured Default
at the time of or immediately after giving effect to such Credit Extension.

 

(b)                                 The representations and warranties contained
in Article V (other than the representations and warranties in Sections 5.4 and
5.5) are true and correct as of such Borrowing Date or issuance date in all
material respects except (i) in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in which case such
representation or warranty shall be true and correct in all respects and (ii) to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

 

Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the
applicable Borrower (and, if the Company is not the Borrower, by the Company)
that the conditions contained in Sections 4.2(a) and (b) have been satisfied on
and as of the date of such Borrowing Notice or request for the issuance or
Modification of a Letter of Credit.

 

4.3.                            Initial Loans to a Borrowing Subsidiary.  The
Lenders shall not be required to make Loans to any Borrowing Subsidiary unless
(i) the conditions precedent set forth in Sections 4.1 and 4.2 have been
satisfied and (ii) such Borrowing Subsidiary has furnished to the Administrative
Agent:

 

(a)                                 Copies of the articles or certificate of
incorporation (or similar formation documents) of such Borrowing Subsidiary,
together with all amendments, and (to the extent applicable) a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of formation, as well as any other information requested by the
Administrative Agent or any Lender and required by Section 326 of the USA
Patriot Act or necessary for the Administrative Agent or any Lender to verify
the identity of such Borrowing Subsidiary as required by Section 326 of the USA
Patriot Act.

 

(b)                                 Copies, certified by the Secretary,
Assistant Secretary or another authorized representative of such Borrowing
Subsidiary, of its by-laws (or similar governing document) and of the
resolutions of its board of directors (or similar governing body) and of
necessary resolutions or actions of any other body authorizing such Borrowing
Subsidiary’s execution of the Loan Documents to which such Borrowing Subsidiary
is a party.

 

(c)                                  An incumbency certificate, executed by the
Secretary, Assistant Secretary or other authorized representative of such
Borrowing Subsidiary, which shall identify by name and title and bear the
signatures of the officers, directors or other representatives of such Borrowing
Subsidiary executing one or more of the Loan Documents to which such Borrowing
Subsidiary is a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Borrowing Subsidiary.

 

(d)                                 A written opinion of U.S. counsel (and if
requested by the Administrative Agent, applicable foreign counsel) to such
Borrowing Subsidiary, addressed to the Administrative Agent and the Lenders,
which counsel shall be reasonably acceptable to the Administrative Agent and
which opinion shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

52

--------------------------------------------------------------------------------


 

(e)                                  Certified copies of all required consents
and approvals from third parties, including governmental approvals, with respect
to the execution and delivery by such Borrowing Subsidiary of, and the
performance by such Borrowing Subsidiary of its obligations under, the Loan
Documents to which it is a party.

 

(f)                                   Such other documents as any Lender or its
counsel may have reasonably requested.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Company and, to the extent applicable, the other Borrowers represent and
warrant to the Lenders that:

 

5.1.                            Corporate Existence and Power.  Each of the
Company and each Material Subsidiary is duly organized, validly existing, and in
good standing (or the equivalent), under the laws of the jurisdiction of its
formation, has all corporate or other entity power and authority to carry on its
business as now being conducted and to own its properties and is duly licensed
or qualified and in good standing (or the equivalent) in each other jurisdiction
in which the failure to be so qualified or in good standing (or the equivalent)
would reasonably be expected to have a Material Adverse Effect.

 

5.2.                            Corporate Authorization.  The execution,
delivery and performance by each Borrower of any Loan Document to which such
Borrower is a party are within such Borrower’s corporate or other entity power,
have been duly authorized by all necessary corporate or other entity action and
will not contravene, or constitute a default under, any provision of applicable
law or regulation or of the certificate or articles of incorporation (or similar
formation document) or by-laws (or similar governing document) of such Borrower
or of any judgment, order, decree, agreement or instrument binding on such
Borrower or result in the creation of any Lien upon any of its property or
assets (other than any Lien created pursuant to the Loan Documents).

 

5.3.                            Binding Effect.  This Agreement constitutes, and
the other Loan Documents to which any Borrower is party when duly executed on
behalf of such Borrower and delivered in accordance with this Agreement will
constitute, the valid and binding obligations of such Borrower, enforceable
against such Borrower in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or similar laws of general applicability relating to or limiting creditors’
rights generally or by general equity principles.

 

5.4.                            Financial Statements.

 

(a)                                 The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as at December 31, 20122015 and the
related consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the fiscal year then ended, certified by
PriceWaterhouseCoopers, LLP, certified public accountants, and set forth in the
Company’s 20122015 Form 10-K, a copy of which has been delivered to each of the
Lenders, fairly present, in all material respects, in conformity with GAAP, the
consolidated financial position of the

 

53

--------------------------------------------------------------------------------


 

Company and its Consolidated Subsidiaries at such date and the consolidated
results of operations for such fiscal year.

 

(b)                                 The unaudited consolidated balance sheet of
the Company and its Consolidated Subsidiaries as at March 31, 2013 and June 30,
20132016 and the related consolidated statements of income and cash flows of the
Company and its Consolidated Subsidiaries for the periods then ended, certified
by the chief financial officer or chief accounting officer of the Company and
set forth in the Company’s applicable Forms 10-Q, a copy of which has been
delivered to each of the Lenders, fairly present in all material respects, in
conformity with GAAP, the consolidated financial position of the Company and its
Consolidated Subsidiaries at such dates and the consolidated results of
operations for such fiscal quarters, subject to the absence of footnotes and to
normal year end adjustments.

 

(c)                                  No material adverse change has occurred in
the financial position, results of operations or business of the Company and its
Consolidated Subsidiaries taken as a whole since December 31, 2012.2015.

 

5.5.                            Litigation.  There are no actions, suits or
proceedings pending against or, to the knowledge of the Company, threatened
against the Company or any Subsidiary in any court or before or by any
governmental department, agency or instrumentality, which have a reasonable
likelihood of adverse determination, and such adverse determination could
reasonably be expected to have a Material Adverse Effect.

 

5.6.                            Taxes.  The Company and each of its Subsidiaries
has filed (or has obtained extensions of the time by which it is required to
file) all United States federal income tax returns and all other material tax
returns required to be filed by it and has paid all Taxes shown due on the
returns so filed as well as all other Taxes, assessments and governmental
charges which have become due, except (a) such Taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided,
(b) Taxes which are not overdue by more than thirty (30) days and (c) other
Taxes that do not at any time exceed $5,000,000 in the aggregate.

 

5.7.                            Governmental and other Approvals.  No approval,
consent or authorization of or filing or registration with any Governmental
Authority or body is necessary for the execution, delivery or performance by any
Borrower of this Agreement or the other Loan Documents to which such Borrower is
a party or for the performance by such Borrower of any of the terms or
conditions hereof or thereof, except for such approvals, consents or
authorizations (copies of which have been delivered to the Lenders) as have been
obtained and are in full force and effect, any filing or registration that may
be necessary to perfect any Lien created pursuant to any Loan Document and any
informational filing with the Securities and Exchange Commission.

 

5.8.                            Compliance with ERISA.  Each member of the
Controlled Group has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Code, and has not
incurred liabilities which are due and payable to the PBGC or a Plan under the
Code or Title IV of ERISA, other than failures to fund or comply or the
incurrence of liabilities to the PBGC or any Plan that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

54

--------------------------------------------------------------------------------


 

5.9.                            Environmental Matters.  In the ordinary course
of its business, the Company conducts an ongoing review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs.  On the basis of such review, the Company has reasonably
concluded that such associated liabilities and costs, including the costs of
compliance with Environmental Laws, are unlikely to have a Material Adverse
Effect.

 

5.10.                     Investment Company Act.  Neither the Company nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

 

5.11.                     Regulation U.  No Borrower is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock.

 

5.12.                     Accuracy of Disclosure.  All written information
(other than projections, estimates, budgets, forward-looking statements or
general market data) heretofore or contemporaneously herewith furnished by the
Company or any Subsidiary to the Administrative Agent or any Lender about the
Company and its Subsidiaries for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all written
information (other than projections, estimates, budgets, forward-looking
statements or general market data) hereafter furnished by or on behalf of the
Company or any Subsidiary to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, when taken as a whole, true and
accurate in every material respect on the date as of which such written
information is dated or certified, and none of such written information is or
will be incomplete by omitting to state any material fact necessary to make such
information not materially misleading in light of the circumstances under which
made.  With respect to any projections, estimates, budgets, forward-looking
statements or general market data heretofore or contemporaneously herewith
furnished by the Company or any Subsidiary to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement and the transactions
contemplated hereby, the Company hereby confirms that such materials have been
or will be prepared in good faith based upon assumptions believed by senior
management of the Company to be reasonable at the time made.  The Lenders
understand that actual results for the period or periods covered by any such
projections and forecasts will likely differ from projected or forecasted
results.  Any information provided by the Company or a Subsidiary with respect
to any Person or assets acquired or to be acquired by the Company or any
Subsidiary will, for all periods prior to the consummation of the acquisition,
be limited to the knowledge of the Company or the acquiring Subsidiary after due
inquiry.

 

5.13.                     No Burdensome Restrictions.  Neither the Company nor
any Subsidiary is a party to any agreement or instrument or subject to any other
obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

5.14.                     OFAC and Anti-Corruption Laws.

 

(a)                                 The Company and, to the best of its
knowledge, its controlled affiliated companies and their respective directors,
officers, employees, and agents are conducting their business in

 

55

--------------------------------------------------------------------------------


 

compliance in all material respects with Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance in all material respects with such laws and with applicable
Sanctions.

 

(b)                                 None of the Company, any Borrowing
Subsidiary or, to the best of itsthe Company’s knowledge, its controlled
affiliated companies or their respective directors, officers, employees or
agents acting or benefiting in any capacity (other than by virtue of the general
benefits arising out of the Credit Extensions being available to the Borrowers)
in connection with the Credit Extensions:

 

(i)                                     is a Designated Person;

 

(ii)                                  is a Person that is owned or controlled by
a Designated Person;

 

(iii)                               is operating, organized or resident in a
Sanctioned Country; or

 

(ii)                                  (iv) is (or, except as disclosed in
writing to the Administrative Agent prior to the date hereof, has, to the
Company’s knowledge, within the year preceding the Effective Date) directly or,
to the Company’s knowledge, indirectly engaged in, any dealings or transactions
(1) with any Designated Person in violation of Sanctions, (2) in any Sanctioned
Country in violation of Sanctions to the extent that after giving effect to such
dealings or transactions the Company and its Subsidiaries have more than 5% of
their consolidated assets in Sanctioned Countries or derive more than 5% of
their consolidated operating income from investments in, or transactions with,
Designated Persons or Sanctioned Countries, or (3) otherwise in violation of
Sanctions, to the extent that such violation of Sanctions under this clause
(3) could reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI
COVENANTS

 

For so long as any Revolving Commitments remain in effect and/or any Obligations
remain outstanding (other than contingent Obligations that are not due and
payable and any Obligations supported by cash collateral, a standby letter of
credit or other collateral arrangements, in each case on terms and, as
applicable, from a financial institution that are satisfactory to the holder of
such Obligations in its sole discretion), unless the Required Lenders shall
otherwise consent in writing:

 

6.1.                            Financial Statements.  The Company will deliver,
or cause to be delivered, to each of the Lenders:

 

(a)                                 as soon as available and in any event within
120 days after the end of each fiscal year of the Company (or, if earlier, 30
days after the date customarily required to be filed by the Company with the
Securities and Exchange Commission), a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as at the end of such year, and consolidated
statements of income and cash flows of the Company and its Consolidated
Subsidiaries for such year, setting forth in each case in comparative form
corresponding consolidated figures from the preceding

 

56

--------------------------------------------------------------------------------


 

fiscal year, all reported on in a manner acceptable to the Securities and
Exchange Commission by PriceWaterhouseCoopers, LLP or other independent
certified public accountants of nationally recognized standing;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three quarters of each fiscal year of
the Company (or, if earlier, 15 days after the date required to be filed by the
Company with the Securities and Exchange Commission), a consolidated balance
sheet of the Company and its Consolidated Subsidiaries as at the end of such
quarter and the related consolidated statements of income and cash flow of the
Company and its Consolidated Subsidiaries for such quarter and for the portion
of the Company’s fiscal year ended at the end of such quarter setting forth in
each case in comparative form the figures for the corresponding quarter and the
corresponding portion of the Company’s previous fiscal year, all certified
(subject to normal year-end adjustments and the absence of one or more
footnotes) as to fairness of presentation in all material respects and
compliance with GAAP and consistency (except as otherwise indicated therein) by
the chief financial officer or the chief accounting officer of the Company;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of the chief financial officer or the chief accounting officer of
the Company in substantially the form of Exhibit A (i) setting forth in
reasonable detail the calculations required to establish whether the Company was
in compliance with the requirements of Sections 6.9 and 6.10 on the date of such
financial statements and (ii) stating whether there exists on the date of such
certificate any Default or Unmatured Default and, if any Default or Unmatured
Default exists, setting forth the details thereof and the action which the
Company is taking or proposes to take with respect thereto;

 

(d)                                 forthwith upon the occurrence of any Default
or Unmatured Default of which a senior executive officer of the Company has
knowledge, a certificate of the chief financial officer or the chief accounting
officer of the Company setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)                                   promptly upon the filing thereof, copies
of all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and annual, quarterly or
monthly reports which the Company shall have filed with the Securities and
Exchange Commission;

 

(g)                                  if and when any member of the Controlled
Group (i) receives notice of complete or partial withdrawal liability or
liabilities aggregating in excess of $20,000,000 under Title IV of ERISA, a copy
of such notice; or (ii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $20,000,000, a copy of
such notice;

 

(h)                                 if at any time the value of all “margin
stock” (as defined in Regulation U) owned by the Company and its Consolidated
Subsidiaries exceeds (or would, following application of the

 

57

--------------------------------------------------------------------------------


 

proceeds of an intended Credit Extension hereunder, exceed) 25% of the value of
the total assets of the Company and its Consolidated Subsidiaries, in each case
as reasonably determined by the Company, prompt notice of such fact and,
promptly upon the request of any Lender thereafter, a duly completed statement
of purpose on Form U-1 for each Lender together with such other information or
documents as each Lender may be required to obtain under Regulation U in
connection with this Agreement; and

 

(i)                                     from time to time such additional
information regarding the financial position or business of the Company or any
Subsidiary as the Administrative Agent at the request of any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Section 5.4 or Section 6.1(a),
(b), (e), (f) or (g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which such documents are filed for public availability on the
Securities and Exchange Commission’s Electronic Data Gathering and Retrieval
(EDGAR) system (or any successor thereto); (ii) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet;
or (iiiii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Company shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
(which shall notify each Lender) of the posting of any such document pursuant to
the immediately preceding clause (ii) or clause (iii) and, promptly upon request
by the Administrative Agent, provide to the Administrative Agent by electronic
mail an electronic version (i.e., a soft copy) of any such document specifically
requested by the Administrative Agent.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

6.2.                            Maintenance of Existence.  Except as permitted
by Section 6.12, (a) the Company will, and will cause each other Borrower to,
preserve and maintain its corporate existence and (b) the Company will cause
each Subsidiary to preserve and maintain its corporate or other entity existence
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.3.                            Books and Records; Maintenance of Properties;
Inspections.

 

(a)                                 The Company will keep, and will cause each
Subsidiary to keep, its books and records in accordance with sound business
practices sufficient to allow the Company to prepare its financial statements in
accordance with GAAP.

 

(b)                                 The Company will, and will cause each
Subsidiary to, keep all of its properties necessary in its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and will permit representatives of the Lenders to inspect such
properties, and to examine

 

58

--------------------------------------------------------------------------------


 

and make extracts from the books and records of the Company or any Subsidiary,
during normal business hours and upon reasonable prior notice, it being
understood that, except during the continuance of a Default, the costs and
expenses of the Lenders and their representatives associated with any such
inspection or visitation shall be borne by the Lenders.

 

6.4.                            Compliance with Laws.  The Company will, and
will cause each Subsidiary to, comply with the requirements of all applicable
laws, rules, regulations and orders of any governmental body or regulatory
agency having jurisdiction, a breach of which could reasonably be expected to
have a material adverse effect on the consolidated financial condition or the
business taken as a whole of the Company and its Subsidiaries, except where
contested in good faith and by proper proceedings.

 

6.5.                            Notice of Proceedings; Notice of Default.  The
Company will promptly give notice in writing to the Administrative Agent of all
litigation, arbitral proceedings and regulatory proceedings pending against the
Company or any Subsidiary or the property of the Company or any Subsidiary,
except litigation or proceedings that could not reasonably be expected to
materially and adversely affect the consolidated financial condition or the
business taken as a whole of the Company and its Subsidiaries.

 

6.6.                            Use of Proceeds.  The Company will, and will
cause each other Borrower to, use the proceeds of the applicable Credit
Extensions for general company purposes of the Company and its Subsidiaries
(including non-hostile acquisitions to the extent permitted hereunder and
refinancing Debt under the Existing Credit Agreement and, with respect to the
proceeds of the Term Loan, under the Company’s  5.65% Senior Notes due August 1,
2014).  The Company will not, and will not permit any other Borrower to, use any
part of the proceeds of any Credit Extension hereunder to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.  If requested by any Lender, the Company will, and
will cause each Borrowing Subsidiary to, furnish to any Lender in connection
with any Loan hereunder a statement in conformity with the requirements of
Federal Reserve Form U-1 referred to in Regulation U.

 

6.7.                            Payment of Taxes.  The Company will, and will
cause each Subsidiary to, pay and discharge all Taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
Taxes, assessments, charges or levies (a) the payment of which is being
contested in good faith and by proper proceedings and against which it is
maintaining adequate reserves or (b) that do not at any time exceed $5,000,000
in the aggregate.

 

6.8.                            Insurance.  The Company will, and will cause
each Material Subsidiary to, maintain insurance with responsible companies in
such amounts and against such risks as is usually carried by owners of similar
businesses and properties in the same general areas in which the Company and its
Material Subsidiaries operate; provided that self-insurance of risks and in
amounts customary in the industry of the Company and its Material Subsidiaries
shall be permitted.

 

59

--------------------------------------------------------------------------------


 

6.9.                            Maximum Consolidated Debt to Total Capital
Ratio.  The Company will not permit the ratio of Consolidated Debt to Total
Capital (expressed as a percentage) to exceed 55% at any time.

 

6.10.                     Minimum Consolidated Net Worth.  The Company will not
permit Consolidated Net Worth at any time to be less than $1,550,000,000.

 

6.11.                     Liens.  Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien securing Debt on any asset now owned
or hereafter acquired by it, except for:

 

(a)                                 Liens existing on the Third Restatement Date
securing Debt or other obligations outstanding on such date;

 

(b)                                 any Lien existing on any asset of any entity
at the time such entity becomes a Subsidiary and not created in contemplation of
such event;

 

(c)                                  any Lien on any asset (and related
proceeds) securing Debt incurred or assumed for the purpose of financing all or
any part of the cost of acquiring, constructing or improving such asset;
provided that such Lien attaches to such asset concurrently with or within 120
days after the acquisition, construction or improvement thereof;

 

(d)                                 any Lien on any asset of any entity existing
at the time such entity is merged into or consolidated with the Company or a
Subsidiary and not created in contemplation of such event;

 

(e)                                  any Lien existing on any asset prior to the
acquisition thereof by the Company or a Subsidiary and not created in
contemplation of such acquisition;

 

(f)                                   any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section to the extent that the amount of such
Debt is not increased (except by an amount equal to any accrued but unpaid
interest, reasonable premiums, costs or expenses incurred in connection
therewith) and is not secured by any additional assets (other than proceeds of
collateral and any after-acquired collateral within the scope of the collateral
granting clause that was in effect prior to such refinancing, extension, renewal
or refunding);

 

(g)                                  any Lien arising pursuant to any order of
attachment, distraint or similar legal process arising in connection with court
proceedings so long as the execution or other enforcement thereof is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings and/or do not secure an aggregate amount in excess of
$5,000,000;

 

(h)                                 Liens upon assets of an SPC granted in
connection with a Permitted Securitization (including customary backup Liens
granted by the transferor in accounts receivable and related rights or assets
transferred to an SPC);

 

(i)                                     Liens for taxes, assessments or other
governmental charges that are not required to be paid pursuant to Section 6.7;

 

60

--------------------------------------------------------------------------------


 

(j)                                    Liens on specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods, and pledges or deposits in the ordinary course of business securing
inventory purchases from vendors;

 

(k)                                 Liens (other than any Lien imposed under
ERISA) consisting of pledges or deposits in the ordinary course of business
(i) required in connection with workers’ compensation, unemployment insurance
and other social security legislation and (ii) securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers to secure obligations with respect to insurance maintained by the
Company or any of its Subsidiaries;

 

(l)                                     Liens on property of the Company or any
Subsidiary securing (i) the non-delinquent performance of bids, trade contracts
(other than for borrowed money), leases or statutory obligations, (ii) surety
bonds (excluding appeal bonds and other bonds posted in connection with court
proceedings or judgments) and (iii) other non-delinquent obligations of a like
nature (including those to secure health, safety and environmental obligations)
in each case incurred in the ordinary course of business;

 

(m)                             Liens securing Capitalized Lease Obligations,
provided that such Capitalized Lease Obligations are otherwise permitted under
this Agreement;

 

(n)                                 Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution and/or Liens arising in the ordinary course of
business with respect to deposit accounts relating to intercompany cash pooling,
interest set-off and/or sweeping arrangements, provided that (i) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company or the applicable Subsidiary in
excess of those set forth by regulations promulgated by the Board of Governors
of the Federal Reserve System and (ii) such deposit account is not intended by
the Company or any Subsidiary to provide collateral to the depository
institution;

 

(o)                                 Liens created pursuant to any Loan Document;

 

(p)                                 Liens on property of any Foreign Subsidiary
securing Debt of such Foreign Subsidiary that is permitted under Section 6.15;

 

(q)                                 Liens arising out of the conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into by the Company or any of its Subsidiaries in the ordinary course of
business;

 

(r)                                    Liens on deposits made by the Company or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(s)                                   Liens arising in the ordinary course of
business (such as Liens of carriers, warehousemen, mechanics and materialmen and
other similar Liens imposed by law) for sums not

 

61

--------------------------------------------------------------------------------


 

overdue or being contested in good faith by appropriate action and not involving
borrowed money, and, in each case, for which the Company or applicable
Subsidiary maintains adequate reserves;

 

(t)                                    Leases or subleases or licenses or
sublicenses granted to others in the ordinary course of business, easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary conduct
of the business of the Company and its Subsidiaries taken as a whole;

 

(u)                                 Liens arising in connection with the
defeasance of Debt as contemplated by the definition of Debt; and

 

(v)                                 Any Lien not otherwise permitted by the
foregoing clauses of this Section securing Debt or other obligations if,
immediately after the creation of any such Lien, the aggregate principal amount
of all Debt and other obligations secured by Liens created in reliance upon this
clause (v) (including the maximum amount of Debt permitted to be incurred
pursuant to any credit or similar agreement so secured) would not exceed an
amount equal to 4% of the consolidated assets of the Company and its
Consolidated Subsidiaries as of the end of the most recent fiscal quarter end
for which financials statements have been delivered pursuant to Section 6.1 or
are otherwise publicly available prior to the creation of such Lien.

 

Any Lien permitted above on any property may extend to the proceeds of such
property.

 

6.12.                     Consolidations, Mergers and Sales of Assets.  The
Company will not, and will not permit any other Borrower to consolidate or merge
with or into, or acquire substantially all of the assets of, any other Person
unless (a) in the case of a merger or consolidation, the Company (in any merger
or consolidation to which it is a party) or such other Borrower shall
substantially contemporaneously be the ultimate surviving entity, and (b) the
board of directors (or similar governing body) of such other Person shall have
approved such consolidation, merger or acquisition.  Exclusive of (i) sales,
leases or transfers to the Company and its Subsidiaries, (ii) sales, leases (or
subleases), licenses (or sublicenses) or other transfers in the ordinary course
of business and dispositions of used, worn-out, obsolete or surplus assets,
(iii) sales and dispositions of assets and related rights pursuant to a
Permitted Securitization, (iv) the grant of any Lien permitted hereby to the
extent it constitutes a transfer of property, (v) a transfer of assets as a
result of any loss of or damage to or any condemnation or other taking or
involuntary transfer thereof, (vi) the sale, lease or transfer of non-core
assets acquired in connection with any acquisition permitted hereby, the Company
will not permit the sale, lease or other transfer to any other Person in any
fiscal year of the Company of assets of the Company or its Subsidiaries which,
together with all other such assets sold, leased or otherwise transferred during
such fiscal year (in each case, valued at net book value) exceeds 15% of the
consolidated assets of the Company and its Consolidated Subsidiaries as of the
end of the immediately preceding fiscal year of the Company.

 

6.13.                     Transactions with Affiliates.  The Company will not,
and will not permit any Subsidiary to, enter into or permit to exist any
transaction, arrangement or contract with any of its Affiliates (other than the
Company and its wholly-owned Subsidiaries) which is on terms, taken as a whole,
which are less favorable in any material respect than are obtainable from a
Person which is not one of its Affiliates except for:

 

62

--------------------------------------------------------------------------------


 

(a)                                 capital contributions and distributions with
respect to the equity interests of the Company or such Affiliate in the ordinary
course of business or any other capital contribution to the Company;

 

(b)                                 any employment or severance agreement and
any amendment thereto entered into by the Company or any of its Affiliates in
the ordinary course of business;

 

(c)                                  the payment of reasonable directors’ fees
and benefits;

 

(d)                                 the provision of officers’ and directors’
indemnification and insurance in the ordinary course of business to the extent
permitted by applicable law;

 

(e)                                  non-interest bearing (or below-market
interest-bearing) intercompany loans or other advances in the ordinary course of
business and consistent with past practice;

 

(f)                                   the payment of employee salaries, bonuses
and employee benefits in the ordinary course of business;

 

(g)                                  sales or leases of goods to Affiliates in
the ordinary course of business for less than fair market value, but for not
less than cost; or

 

(h)                                 any transaction permitted under Section 6.12
or 6.15.

 

6.14.                     Business.  The Company will not, and will not permit
any Subsidiary to, enter into any material business other than the businesses in
which the Company and its Subsidiaries are engaged on the Third Restatement Date
and reasonable extensions thereof.

 

6.15.                     Subsidiary Indebtedness.  The Company will not permit
its Subsidiaries to create, issue, incur, assume or otherwise become liable for
any Debt (excluding (a) any Debt of a Subsidiary owed to the Company or another
Subsidiary and any Guarantee by a Subsidiary of Debt of the Company, (b) Debt
(and any undrawn commitment therefor) in existence as of the Third Restatement
Date and set forth on Schedule 6.15 and any refinancings, replacements,
extensions or renewals thereof, (c) Debt incurred by any Subsidiary constituting
reimbursement obligations with respect to bankers’ acceptances and letters of
credit issued in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, or other Debt with respect to
reimbursement type obligations regarding workers’ compensation claims, or
letters of credit in the nature of a security deposit (or similar deposit or
security) given to a lessor under an operating lease of real property under
which such Person is a lessee; provided, however, that upon the drawing of such
bankers’ acceptances and letters of credit or the incurrence of such Debt, such
obligations are reimbursed within 60 days following such drawing or incurrence
or such Debt is otherwise permitted hereunder, (d) Debt arising from agreements
of a Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a subsidiary, other than guarantees of
Debt incurred by any Person acquiring all or any portion of such business,
assets or a subsidiary for the purpose of financing such acquisition,
(e) hedging obligations (excluding hedging obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Debt permitted under this Section 6.15, exchange rate risk or
commodity

 

63

--------------------------------------------------------------------------------


 

pricing risk, (f) obligations in respect of customs, stay, performance, bid,
appeal and surety bonds and completion guarantees and other obligations of a
like nature in the ordinary course of business, (g) Debt arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Debt is extinguished within five Business Days of its
incurrence, (h) Debt of any Subsidiaries incurred to finance insurance premiums
in the ordinary course of business, (i) Debt representing deferred compensation
to employees of any Subsidiary incurred in the ordinary course of business,
(j) cash management and similar obligations and Debt in respect of netting
services, automated clearing house and employee credit card programs, or similar
arrangements in connection with cash management and deposit accounts or
securities accounts, (k) Debt of the Borrowing Subsidiaries incurred pursuant to
this Agreement, (l) Debt of a Person at the time such Person becomes a
Subsidiary that was not incurred in contemplation thereof, and (m) refinancings,
extensions or renewals of any of the foregoing Debt to the extent the principal
amount thereof is not increased (including extensions, renewals or replacements
of Guarantees in respect of such Debt as so refinanced, extended or renewed))
if, immediately after giving effect to such event, the aggregate outstanding
principal amount of all such Debt would exceed an amount equal to 15% of
Consolidated Net Worth as of the end of the most recent fiscal quarter end for
which financials statements have been delivered pursuant to Section 6.1 or are
otherwise publicly available prior to such event.

 

6.16.                     OFAC and Anti-Corruption Laws.

 

(a)                                 The Company shall not, and shall ensure that
none of its controlled affiliated companies will, directly or, to the Company’s
knowledge, indirectly use the proceeds of Credit Extensions hereunder:

 

(i)                                     for any purpose which would breach the
U.K. Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977
or other similar legislation in other jurisdictions, in each case in a manner
that could reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  in violation of Sanctions, to fund or
finance any activities, business or transaction of or with any Designated Person
or in any Sanctioned Country, or otherwise in violation of Sanctions, as such
Sanctions are in effect from time to time; or

 

(iii)                               in any other manner that will result in
liability to the Administrative Agent or any Lender under any applicable
Sanctions or a breach by the Administrative Agent or any Lenders of any
Sanctions.

 

(b)                                 The Company shall not, and shall ensure that
none of its controlled affiliated companies will, use funds or assets obtained
directly or, to the Company’s knowledge, indirectly from transactions with or
otherwise relating to (i) Designated Persons, or (ii) any Sanctioned Country, to
pay or repay any amount owing to  the Administrative Agent or any Lender under
any Credit Document.

 

(b)                                 (c) The Company shall, and shall ensure that
each of its controlled affiliated companies will:

 

64

--------------------------------------------------------------------------------


 

(i)                                     conduct its business in compliance with
Anti-Corruption Laws in all material respects;

 

(ii)                                  maintain policies and procedures designed
to promote and achieve compliance in all material respects with Anti-Corruption
Laws and applicable Sanctions; and

 

(iii)                               have reasonable controls and safeguards in
place designed to prevent any proceeds of any Credit Extension hereunder from
being used contrary to the representations and undertakings set forth herein.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

(a)                                 Any representation or warranty made or
deemed made by or on behalf of the Company or any of its Subsidiaries to the
Lenders or the Administrative Agent under or pursuant to any Loan Document, or
any certificate, financial statement or schedule delivered to the Lenders or the
Administrative Agent in connection with this Agreement or any other Loan
Document, shall be materially false on the date as of which made, in the case of
any such representation or warranty, or the date as of which the facts therein
set forth are stated or certified, in the case of any such certificate,
financial statement or schedule.

 

(b)                                 Nonpayment of principal of any Loan when
due, nonpayment of any Reimbursement Obligation within one Business Day after
the same becomes due or nonpayment of interest upon any Loan or of any facility
fee or other obligation under any of the Loan Documents within five days after
the same becomes due.

 

(c)                                  The breach by the Company of any of the
terms or provisions of Section 6.1(d), Section 6.2(a) (as to the corporate
existence of the Company), or Sections 6.9 through 6.16 (inclusive).

 

(d)                                 The breach by any Borrower (other than a
breach which constitutes a Default under another Section of this Article VII) of
any of the terms or provisions of this Agreement which is not remedied within 30
days after written notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender.

 

(e)                                  Failure by the Company or any Subsidiary to
(i) pay any Debt (other than the Loans) when due or interest thereon and such
failure shall continue for more than any applicable period of grace with respect
thereto, or (ii) observe or perform any term, covenant or agreement contained in
any agreement or instrument (other than this Agreement or any other Loan
Document) by which it is bound evidencing or securing or relating to any Debt,
if the effect thereof is to permit (or, with the giving of notice or lapse of
time or both, would permit) the holder or holders thereof or of any obligations
issued thereunder or a trustee or trustees acting on behalf of such holder or
holders to cause acceleration of the maturity thereof or of any such obligation;
provided that the aggregate amount of Debt with respect to which any such event
or condition shall

 

65

--------------------------------------------------------------------------------


 

have occurred shall equal or exceed $100,000,000 (or the equivalent thereof in
currencies other than Dollars).

 

(f)                                   The Company, any other Borrower or any
Material Subsidiary shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing.

 

(g)                                  An involuntary case or other proceeding
shall be commenced against the Company, any other Borrower or any Material
Subsidiary seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Company, any other Borrower or any Material Subsidiary
under the federal bankruptcy laws as now or hereafter in effect.

 

(h)                                 The Company or any of its Subsidiaries shall
fail within 30 days to pay, bond or otherwise discharge one or more (i) final
judgments or orders for the payment of money in excess of the Materiality
Threshold in the aggregate, or (ii) nonmonetary final judgments or orders which,
individually or in the aggregate, could reasonably be expected to result in
liability in excess of the Materiality Threshold, which judgment(s), in any such
case, is/are not stayed on appeal or otherwise being appropriately contested in
good faith.

 

(i)                                     The Company or any other member of the
Controlled Group shall fail to pay when due any amount or amounts aggregating in
excess of the Materiality Threshold which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of the
Materiality Threshold shall be filed under Title IV of ERISA by any member of
the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of the Materiality
Threshold or a proceeding shall be instituted by a fiduciary of any Plan against
any member of the Controlled Group to enforce Section 515 of ERISA with respect
to any amount or amounts aggregating in excess of the Materiality Threshold and
such proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan or Plans having aggregated Unfunded Vested
Liabilities in excess of the Materiality Threshold must be terminated.

 

(j)                                    Any Change in Control shall occur.

 

66

--------------------------------------------------------------------------------


 

(k)                                 The occurrence of any “default”, as defined
in any Loan Document (other than this Agreement) or the breach of any of the
terms or provisions of any Loan Document (other than this Agreement), which
default or breach continues beyond any period of grace therein provided.

 

(l)                                     Any Loan Document shall fail to remain
in full force or effect (other than in accordance with its terms) as against the
Company or any other Borrower or any action shall be taken by the Company or any
other Borrower to discontinue or to assert the invalidity or unenforceability of
any Loan Document as against the Company or any other Borrower, or the Company
or any other Borrower shall deny that it has any further liability under any
Loan Document to which it is a party, or shall give notice to such effect,
unless such liability has terminated in accordance with the terms of such Loan
Document.

 

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                            Acceleration.  If any Default described in
Section (f) or (g) of Article VII occurs with respect to any Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the Issuers to issue Letters of Credit shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, any Lender or any Issuer and
each Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the applicable LC
Collateral Account, equal to the excess of the amount of the LC Exposure with
respect to such Borrower at such time over the amount on deposit in such LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”).  If any other Default occurs,
the Administrative Agent may with the consent, or shall at the request, of the
Required Lenders, (x) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the Issuers to issue
Letters of Credit, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which each Borrower
hereby expressly waives, and (y) upon notice to the Company and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrowers to pay, and each applicable Borrower
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent in immediately available funds the Collateral Shortfall
Amount for such Borrower, which funds shall be deposited in the applicable LC
Collateral Account.

 

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section (f) or
(g) of Article VII with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrowers, rescind and annul such
acceleration and/or termination.

 

8.2.                            Amendments.  Subject to the provisions of this
Section 8.2, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the

 

67

--------------------------------------------------------------------------------


 

Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default or Unmatured Default hereunder; provided that no such supplemental
agreement shall:

 

(a)                                 without the consent of each Lender directly
affected thereby, (i) extend the final maturity of any Loan payable to such
Lender or forgive all or any portion of the principal amount thereof, or reduce
the rate or extend the time of payment of principal, interest or fees thereon
(other than waivers of default interest rates as provided in Section 2.12),
(ii) reduce the amount of, or extend the payment date for, the mandatory
payments required under Section 2.7.3 or 2.7.4 or (iii) increase or decrease the
amount of or extend the expiry date of the Revolving Commitment of such Lender;
and

 

(b)                                 without the consent of all of the Lenders,
(i) reduce the percentage specified in the definition of Required Lenders,
(ii) permit any Borrower to assign its rights or obligations under this
Agreement, (iii) amend this Section 8.2, (iv) release the Company from its
obligations under Article XV of this Agreement (except as to any Borrowing
Subsidiary that ceases to be a Borrower in accordance with this Agreement) or
(v) change Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer or Swingline Lender shall be effective without the written consent of
such Issuer or Swingline Lender, as applicable.  No amendment, modification or
waiver of Section 2.27 shall be effective without the written consent of the
Administrative Agent, the Issuers and the Swingline Lender.  The Administrative
Agent may waive payment of the fee required under Section 12.1(b) without
obtaining the consent of any other party to this Agreement.

 

Notwithstanding the foregoing:  (i) any agreement entered into by the
Administrative Agent, the Borrowers and the new or existing Lenders whose
Revolving Commitments or commitments in respect of an Incremental Term Loan have
been created or increased in respect of an Incremental Facility as contemplated
by Section 2.5.3 shall be binding on all parties hereto and the new Lenders to
the extent that such agreement is entered into in accordance with Section 2.5.3,
including for the purpose of reflecting any new Lenders, their new Revolving
Commitments or commitments in respect of an Incremental Term Loan, any increase
in the Revolving Commitment or commitments in respect of an Incremental Term
Loan of any existing Lender and any related or conforming matters deemed
appropriate by the Administrative Agent and the Company, and (ii) no amendment
or amendment and restatement of this Agreement which is in all other respects
approved by the Lenders in accordance with this Section 8.2 shall require the
consent or approval of any Lender (A) which immediately after giving effect to
such amendment or amendment and restatement, shall have no Revolving Commitment,
commitments in respect of an Incremental Term Loan or other obligation to
maintain or extend credit under this Agreement (as so amended or amended and
restated), including, without limitation, any obligation in respect of any
drawing under or participation in any Letter of Credit and (B) which,
substantially contemporaneously with the effectiveness of such amendment or
amendment and restatement, is paid in full all amounts owing to it hereunder
(including, without limitation principal, interest and fees, but excluding

 

68

--------------------------------------------------------------------------------


 

contingent obligations that are not due and payable any amounts supported by
cash collateral, a standby letter of credit or other collateral arrangements, in
each case on terms and, as applicable, from a financial institution that are
satisfactory to such Lender in its sole discretion).  From and after the
effectiveness of any such amendment or amendment and restatement, any such
Lender shall be deemed to no longer be a “Lender” hereunder or a party hereto;
provided, that any such Lender shall retain the benefit of indemnification and
other provisions hereof which, by the terms hereof would survive a termination
of this Agreement.

 

8.3.                            Preservation of Rights.  No delay or omission of
the Lenders, the Issuers or the Administrative Agent to exercise any right under
the Loan Documents shall impair such right or be construed to be a waiver of any
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or the inability of the Borrowers to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence.  Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the Lenders and the Issuers until the
Obligations have been paid in full.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.                            Survival of Representations.  All
representations and warranties of the Borrowers contained in this Agreement
shall survive the making of the Credit Extensions herein contemplated.

 

9.2.                            Governmental Regulation.  Anything contained in
this Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrowers in violation of any limitation or prohibition
provided by any applicable statute or regulation, it being understood, however,
that a Lender’s failure to fund a Loan in accordance with this Agreement will
result in such Lender becoming a Defaulting Lender as contemplated by the
definition of such term.

 

9.3.                            Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                            Entire Agreement.  The Loan Documents embody the
entire agreement and understanding among the Borrowers, the Administrative
Agent, the Lenders and the Issuers and supersede all prior agreements and
understandings among the Borrowers, the Administrative Agent, the Lenders and
the Issuers relating to the subject matter thereof other than those contained in
the fee letters described in Section 10.13 which shall survive and remain in
full force and effect during the term of this Agreement.

 

9.5.                            Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other

 

69

--------------------------------------------------------------------------------


 

(except to the extent to which the Administrative Agent is authorized to act as
such).  The failure of any Lender to perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder.  This
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and assigns; provided that the parties hereto expressly agree that each Lead
Arranger shall enjoy the benefits of the provisions of Sections 9.6, 9.9 and
10.8 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

 

9.6.                            Expenses; Indemnification.  (a)  The Borrowers
shall jointly and severally reimburse the Administrative Agent and Lead
Arrangers for any reasonable out-of-pocket costs and expenses (including fees,
disbursements and other charges of one (subject to a good faith determination by
an affected party that additional counsel is required for conflicts reasons)
primary counsel and one (subject to a good faith determination by an affected
party that additional counsel is required for conflicts reasons) local counsel
in such relevant jurisdictions engaged by primary counsel) paid or incurred by
the Administrative Agent and Lead Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including via the
internet), review, amendment, modification, and administration of the Loan
Documents.  The Borrowers also jointly and severally agree to reimburse the
Administrative Agent, JPMorgan, WFS, JPMCB, the Lenders, the Swingline Lender
and the Issuers for any out-of-pocket costs and expenses (including fees,
disbursements and other charges of attorneys for the Administrative Agent,
JPMorgan, WFS, JPMCB, the Lenders, the Swingline Lender and the Issuers) paid or
incurred by the Administrative Agent, JPMorgan, WFS, JPMCB, any Lender, the
Swingline Lender or any Issuer in connection with the collection and enforcement
of the Loan Documents.

 

(b)                                 The Borrowers hereby further jointly and
severally agree to indemnify the Administrative Agent, JPMorgan, WFS, JPMCB,
each Lender, the Swingline Lender and each Issuer and their respective
Affiliates, and each of their Related Parties against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including all expenses
of litigation or preparation therefor whether or not the Administrative Agent,
JPMorgan, WFS, JPMCB, any Lender, the Swingline Lender, any Issuer or any
Affiliate is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder (except to the
extent resulting from (i) the gross negligence or willful misconduct of the
party seeking indemnification as determined in a final non-appealable judgment
by a court of competent jurisdiction or (ii) disputes among indemnified parties
not involving (A) an act or omission (or alleged act or omission) of the Company
or any of its Affiliates or (B) acts or omissions of an indemnified party in its
capacity as Administrative Agent or Lead Arranger except, with respect to clause
(B), to the extent such acts or omissions are determined in a final
non-appealable judgment by a court of competent jurisdiction to have constituted
the gross negligence or willful misconduct of such indemnified party in such
capacity).  The obligations of the Borrowers under this Section 9.6 (i) shall
survive the termination of this Agreement and (ii) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

 

70

--------------------------------------------------------------------------------


 

9.7.         Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.  If at any time
any change in GAAP or in the Company’s application thereof would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change (subject to the approval of the
Required Lenders); provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP without giving effect to
such change and the Company shall provide to the Administrative Agent and the
Lenders reconciliation statements showing the difference in such calculation,
together with the delivery of quarterly and annual financial statements required
hereunder.  Notwithstanding any provision of any Loan Document to the contrary,
for purposes of this Agreement and each other Loan Document (other than
covenants to deliver financial statements), the determination of whether a lease
constitutes a capital lease or an operating lease and whether obligations
arising under a lease are required to be capitalized on the balance sheet of the
lessee thereunder and/or recognized as interest expense in the lessee’s
financial statements shall be determined under generally accepted accounting
principles in the United States as of the Third Restatement Date,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.

 

9.8.         Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.9.         Nonliability of Lenders.  The relationship hereunder and under the
other Loan Documents between the Borrowers on the one hand and the Lenders, the
Issuers and the Administrative Agent on the other hand shall be solely that of
borrowers and lender.  Neither the Administrative Agent, any Lead Arranger, any
Lender nor any Issuer shall have any fiduciary responsibilities to the Borrowers
under this Agreement or any other Loan Document.  Neither the Administrative
Agent, any Lead Arranger, any Lender nor any Issuer undertakes any
responsibility to any Borrower under this Agreement or any other Loan Document
to review or inform any Borrower of any matter in connection with any phase of
any Borrower’s business or operations.  Each Borrower agrees that neither the
Administrative Agent, any Lead Arranger, any Lender nor any Issuer shall have
liability to such Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by such Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  Neither the
Administrative Agent, any Lead Arranger, any Lender nor any Issuer shall have
any liability with respect to, and each Borrower hereby waives, releases and
agrees not to sue for, any special, indirect, consequential or punitive damages
suffered by such Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

 

71

--------------------------------------------------------------------------------


 

9.10.       Confidentiality.  Each of the Administrative Agent and each Lender
agrees to hold any confidential information which it may receive from or on
behalf of the Company or any Subsidiary pursuant to this Agreement or any other
Loan Document (“Information”) in confidence, except for disclosure (i) to its
Affiliates and to other Lenders and their respective Affiliates (it being
understood that the Administrative Agent and each Lender shall be liable for the
breach by any of their respective Affiliates of any such confidentiality
requirements), (ii) to legal counsel, accountants, and other professional
advisors to such Lender or to a Transferee, (iii) to regulatory officials, (iv)
to any Person as requested pursuant to or as required by law, regulation, or
legal process, (v) to any Person in connection with any legal proceeding to
which such Lender is a party involving the Company, (vi) to such Lender’s direct
or indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, (vii)
permitted by Section 12.2 and12.2, (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder and (ix) information pertaining to this Agreement of the type
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.10
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS AFFILIATES,
THE BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE
AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

9.11.       Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) for the repayment
of the Loans provided for herein.

 

9.12.       Disclosure.  The Borrowers and each Lender hereby acknowledge and
agree that JPMCB and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrowers and their
Affiliates.

 

72

--------------------------------------------------------------------------------


 

9.13.       USA PATRIOT ACT NOTIFICATION.  Each Lender hereby notifies the
Borrowers that pursuant to requirements of the USA Patriot Act, such Lender is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender to identify such Borrower in accordance
with the USA Patriot Act.

 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.1.       Appointment; Nature of Relationship.  (a)  JPMCB is hereby appointed
by each of the Lenders as its contractual representative (herein referred to as
the “Administrative Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Administrative Agent to act as
the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents.  The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  Each of the Lenders
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

 

(b)           Each Issuer shall act on behalf of the Revolving Lenders with
respect to any Letter of Credit issued by it and the documents associated
therewith.  Each Issuer shall have all of the benefits and immunities provided
to the Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by such Issuer in connection with Letters of Credit issued by
it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article X, included such Issuer with
respect to such acts or omissions and as additionally provided in this Agreement
with respect to such Issuer.

 

10.2.       Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3.       General Immunity.  Neither the Administrative Agent nor any of its
Related Parties shall be liable to any Borrower, the Lenders or any Lender for
any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or

 

73

--------------------------------------------------------------------------------


 

therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

 

10.4.       No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its Related Parties shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except receipt of items required to be
delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of any Borrower or any guarantor of any
of the Obligations or of any of such Borrower’s or any such guarantor’s
respective Subsidiaries.

 

10.5.       Action on Instructions of Lenders.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
discretionary action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

10.6.       Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

 

10.7.       Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required

 

74

--------------------------------------------------------------------------------


 

thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the applicable date specifying its objection thereto.

 

10.8.       Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Administrative Agent ratably in accordance with
their Pro Rata Shares (i) for any amounts not reimbursed by the Borrowers for
which the Administrative Agent is entitled to reimbursement by the Borrowers
under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to Section
3.4(e) shall, notwithstanding the provisions of this Section 10.8, be paid by
the relevant Lender in accordance with the provisions thereof.  The obligations
of the Lenders under this Section 10.8 shall survive payment of the Obligations
and termination of this Agreement.

 

10.9.       Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”.  If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.

 

10.10.     Rights as a Lender.  If the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Revolving Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Company or any of its Subsidiaries in which the Company or such Subsidiary is
not restricted hereby from engaging with any other Person.  The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

 

75

--------------------------------------------------------------------------------


 

10.11.     Lender Credit Decision.  Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent, any Lead Arranger, any other Lender or
any Issuer and based on the financial statements prepared by the Company and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Lead Arranger, any other
Lender or any Issuer and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents. Except for
any notice, report, document or other information expressly required to be
furnished to the Lenders by the Administrative Agent or any Lead Arranger
hereunder, neither the Administrative Agent nor any Lead Arranger shall have any
duty or responsibility (either initially or on a continuing basis) to provide
any Lender with any notice, report, document, credit information or other
information concerning the affairs, financial condition or business of the
Company or any of its Affiliates that may come into the possession of the
Administrative Agent or any Lead Arranger (whether or not in their respective
capacity as Administrative Agent or a Lead Arranger) or any of their Affiliates.

 

10.12.     Successor Agent.  The Administrative Agent may resign at any time by
giving written notice thereof to the Lenders and the Company, such resignation
to be effective upon the appointment of a successor Administrative Agent or, if
no successor Administrative Agent has been appointed, forty-five days after the
retiring Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders; provided
that the Administrative Agent may not be removed unless the Administrative Agent
(in its individual capacity) and any Affiliate thereof acting as an Issuer is
relieved of all of its duties as an Issuer pursuant to documentation reasonably
satisfactory to such Person on or prior to the date of such removal.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, in consultation with the Company and, so long as no Default is then
continuing, subject to the consent of the Company (such consent not to be
unreasonably withheld or delayed) a successor Administrative Agent on behalf of
the Borrower and the Lenders.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent.  If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders.  No successor Administrative Agent shall be deemed to
be appointed hereunder until such successor Administrative Agent has accepted
the appointment.  Any such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $100,000,000.  Upon the
acceptance of any appointment as

 

76

--------------------------------------------------------------------------------


 

Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.  In
the event that there is a successor to the Administrative Agent by merger, then
the term “Prime Rate” as used in this Agreement shall mean the prime rate, base
rate or other analogous rate of the new Administrative Agent.

 

10.13.     Agent and Arranger Fees.  The Borrowers jointly and severally agree
to pay to the Administrative Agent and the Lead Arrangers, for their respective
accounts, the fees agreed to by the Borrowers, the Administrative Agent and the
Lead Arrangers pursuant to those certain letter agreements dated July 19,
2013,June 27, 2016, among the applicable parties or as otherwise agreed from
time to time.

 

10.14.     Delegation to Affiliates.  The Borrowers and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates (it being understood that, notwithstanding any such
delegation, the Administrative Agent shall remain responsible for the
performance of its obligations hereunder).  Any such Affiliate (and such
Affiliate’s Related Parties) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Article IX and this Article X.

 

10.15.     Other Agents.  No Lender identified in this Agreement as the
Syndication Agent, Lead Arranger, Joint Book Runner or a Co-Documentation Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender.  Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Administrative Agent in Section 10.11.

 

ARTICLE XI
SETOFF; RATABLE PAYMENTS

 

11.1.       Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if a Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available, but excluding deposits held in a trustee, fiduciary, agency or
similar capacity or otherwise for the benefit of a third party) and any other
indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of such Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due.  Such Lender will
promptly

 

77

--------------------------------------------------------------------------------


 

notify the Company and Administrative Agent after any such offset; provided that
failure to give such notice shall not give rise to any liability of such Lender
or invalidate such offset.

 

11.2.       Sharing of Payments.  (a)  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, through the exercise of any
right of set-off or otherwise) on account of principal of or interest on the
Loans, the Reimbursement Obligations or participations in Swingline Loans owed
to it by any Borrower in excess of its Pro Rata Share or BSub Percentage,
respectively, related to the Revolving Loans or its pro rata portion of the Term
Loans of all payments and other recoveries obtained by all Revolving Lenders,
the applicable BSub Lenders or all Term Lenders, as the case may be, on account
of principal of and interest on such Loans, Reimbursement Obligations or
participations in Swingline Loans, then such Lender shall immediately (a) notify
the Administrative Agent and the other applicable Lenders (including the
Swingline Lender) of such fact and (b) purchase such participations in the
Loans, Reimbursement Obligations and participations in Swingline Loans of the
other Lenders to such Borrower as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery pro rata with such other
Lenders in accordance with their Pro Rata Shares, BSub Percentages or pro rata
portion of the Term Loans, as applicable (or, after all Loans have matured or
been accelerated, in such manner as results in all Lenders sharing such payment
or other recovery pro rata (determined on the basis of the relationship between
the aggregate amount owed hereunder to each Lender and the aggregate amount owed
hereunder to all Lenders); provided that if all or any portion of such excess
payment or other recovery is thereafter recovered from the purchasing Lender,
such purchase shall to that extent be rescinded and each other applicable Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.

 

(b)           Each Borrower agrees that any Lender purchasing a participation
from another Lender pursuant to this Section 11.2 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
11.2.

 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS; ETC.

 

12.1.       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuer that issues any Letter
of Credit), except that (i) the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or

 

78

--------------------------------------------------------------------------------


 

implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuer that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuers and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assigneesPersons (other than an
Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

 

(A)          the Company, provided that (1) no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Default has occurred and is continuing, any other assignee (it
being understood that the assigning Lender shall use reasonable efforts to
provide written notice to the Company within five (5) Business Days of any such
assignment without the Company’s consent); (2) the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof and (3) it shall be reasonable for the Company to
consider the proposed assignee’s right to require reimbursement for increased
costs pursuant to this Agreement when determining whether to withhold the
Company’s consent to a proposed assignment;

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Revolving
Commitment or Term Loan to an assignee that is a Lender with a Revolving
Commitment or Term Loan immediately prior to giving effect to such assignment;
and

 

(C)          in the case of an assignment of Revolving Loans and/or Revolving
Commitments, the Issuers and the Swingline Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Loans, the amount of the Revolving Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if a Default has occurred
and is continuing;

 

79

--------------------------------------------------------------------------------


 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Electronic System as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, together with a
processing and recordation fee of $3,500;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates, the Borrowers and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

 

(E)           no such assignment shall be made to the Company or any of the
Company’s Subsidiaries or other Affiliates; and

 

(F)           notwithstanding anything to the contrary in this Section 12.1, or
elsewhere in this Agreement, the consent of the Company shall be required (such
consent not to be unreasonably withheld or delayed) for an assignment to any
assignee that is an EEA Financial Institution unless a Default has occurred and
is continuing at the time of such assignment.

 

For the purposes of this Section 12.1(b), the termterms “Approved Fund” hasand
“Ineligible Institution” have the following meaningmeanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, or (c) a company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s)
thereof.

 

(iii)          (i) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations

 

80

--------------------------------------------------------------------------------


 

under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.3, 3.4 and 9.6).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              (ii) The Administrative Agent, acting for this
purpose as ana non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of (and stated interest on) the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuers and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company,
the Issuers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 (iii) Upon its receipt of (x) a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee or (y) to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Electronic System as to
which the Administrative Agent and the parties to the Assignment and Assumption
are participants, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.10, 2.18(e), 2.18(j), 2.19(c) or 10.8,
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Issuers or the Swingline Lender,
sell participations to one or more banks or other entities (other than the
Company or any of the Company’s Subsidiaries or other Affiliates) (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Revolving Loans and Term Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Borrowers,
the Administrative Agent, the Issuers and the other Lenders shall continue to
deal solely and directly

 

81

--------------------------------------------------------------------------------


 

with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall, subject to clause 12.1(c)(ii) provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in Sections 8.2(a) and 8.2(b) that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3 and 3.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.4(f) (it being understood that the
documentation required under Section 3.4(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Section 3.6 and Article XI as if it were an assignee under paragraph (b) of this
Section; and (ii) shall not be entitled to receive any greater payment under
Section 3.1 or 3.4, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.1 as though it were a Lender, provided such Participant agrees to
be subject to Section 11.2 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Revolving Loans, Term Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Revolving
Loan, Term Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(ii)                                  Notwithstanding the preceding subsection
12.1(c)(i) or any other provision herein to the contrary (including the
definition of Required Lenders and Section 8.2), any Participant that is a Farm
Credit Lender that (i) has purchased a participation in the Term Loan in
accordance with this Agreement in a minimum amount of $7,000,000, (ii) has been
designated as a voting Participant (a “Voting Participant”) in a notice (a
“Voting Participant Notice”) sent by the relevant Lender (or relevant existing
Voting Participant) to the Administrative Agent and the Company and
(iii) receives, prior to becoming a Voting Participant, (A) the consent of the
Administrative Agent (such consent to be required only to the extent and under
the circumstances it would be required if such Voting Participant were to become
a Lender pursuant to an assignment in accordance with Section 12.1(b) and such
consent is not required for an assignment to an existing Voting Participant) and
(B)

 

82

--------------------------------------------------------------------------------


 

the consent of the Company (unless an Event of Default has occurred and is
continuing) shall be entitled to vote as if such Voting Participant were a
Lender holding the portion of the Term Loan in which it holds a participation on
all matters subject to a vote by Lenders, and the voting rights of the selling
Lender (or selling existing Voting Participant) shall be correspondingly
reduced, on a dollar-for-dollar basis.  Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and Assumption. 
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Schedule 12.1 shall be a Voting Participant without delivery of a
Voting Participation Notification and without the prior written consent of the
Administrative Agent or the Company.  The selling Lender (or selling existing
Voting Participant) and the purchasing Voting Participant shall notify the
Administrative Agent within three (3) Business Days of any termination,
reduction or increase of the amount of, such participation.  The Administrative
Agent and the Company shall be entitled to conclusively rely on information
contained in Voting Participant Notices and all other notices delivered pursuant
hereto.  The voting rights of each Voting Participant are solely for the benefit
of such Voting Participant and shall not inure to any assignee or participant of
such Voting Participant that is not itself a Farm Credit Lender and Voting
Participant.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
banks, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

12.2.                     Dissemination of Information.  Each Borrower
authorizes each Lender to disclose to any assignee or Participant, or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Company and its
Subsidiaries, provided that each Transferee and prospective Transferee agrees to
be bound by Section 9.10 of this Agreement.

 

12.3.                     Tax Treatment.  If any interest in any Loan Document
is transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.4(f).

 

ARTICLE XIII

NOTICES

 

13.1.                     Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by

 

83

--------------------------------------------------------------------------------


 

hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

(i)                                     if to any Borrower, to the Company at
its address or facsimile number set forth on the signature page hereof;

 

(ii)                                  if to the Administrative Agent, at its
address or facsimile number set forth on the signature page hereof;

 

(iii)                               if to an Issuer, to it at its address or
facsimile number set forth on the signature page hereof or in its Administrative
Questionnaire, as applicable;

 

(iv)                              if to the Swingline Lender, to it at its
address or facsimile number set forth on the signature page hereof; and

 

(v)                                 if to a Lender, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuers hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent
or as otherwise determined by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuer pursuant to
Article II if such Lender or such Issuer, as applicable, has notified the
Administrative Agent and the Company that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or any
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines; provided that such
determination or approval may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

84

--------------------------------------------------------------------------------


 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Communications, Etc.  Each Borrower agrees
that the Administrative Agent may, but shall not be obligated to, make
Communications (as defined below) available to the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.  Any Electronic System used by the Administrative
Agent is provided “as is” and “as available.”  The Agent Parties (as defined
below) do not warrant the adequacy of such Electronic Systems and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or any Electronic System. 
In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any of the Borrowers,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of such Borrower’s or the Administrative Agent’s transmission of communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of a Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

ARTICLE XIV

COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

 

14.1.                     Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in a .pdf or similar file shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

14.2.                     Effect of Restatement.  This Agreement amends,
restates and replaces in its entirety the Existing Agreement.  All rights,
benefits, indebtedness, interest, liabilities and obligations of the parties to
the Existing Agreement are hereby amended, restated, replaced and superseded in
their entirety according to the terms and provisions set forth herein.  Each
Borrower represents and warrants that as of the Third Restatement Date there are
no claims or offsets against, or defenses or counterclaims to, its obligations
under the Existing Agreement or any of the other agreements, documents or
instruments executed in connection therewith.  To induce the Administrative
Agent, the Issuers and the Lenders to enter into this Agreement, each Borrower
waives any and all such claims, offsets, defenses and counterclaims, whether
known or unknown, arising prior to the Third Restatement Date and relating to
the Existing Agreement.

 

14.3.                     Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any assignment
and assumption agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which

 

85

--------------------------------------------------------------------------------


 

shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, or any other
state laws based on the Uniform Electronic Transactions Act.

 

ARTICLE XV

GUARANTY BY THE COMPANY

 

15.1.                     Guaranty.  The Company hereby absolutely,
unconditionally and irrevocably guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of all obligations
of the Borrowing Subsidiaries under this Agreement, including the principal of
and interest on each Loan to each Borrowing Subsidiary and all obligations
(including payment of costs and expenses as provided for herein) of each
Borrowing Subsidiary under or in connection with any Letter of Credit.  Upon
failure by any Borrowing Subsidiary to pay punctually any such amount, the
Company shall forthwith on demand pay the amount not so paid at the place, in
the currency and in the manner specified in this Agreement.

 

15.2.                     Guaranty Unconditional.  The obligations of the
Company under this Article XV shall be absolute, unconditional and irrevocable
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(a)                                 any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any Borrowing
Subsidiary under this Agreement or any other Loan Document, by operation of law
or otherwise;

 

(b)                                 any modification or amendment of or
supplement to this Agreement or any other Loan Document (other than any such
modification, amendment or supplement that expressly modifies, amends or
supplements this Article XV);

 

(c)                                  any release, impairment, non perfection or
invalidity of any other guaranty or of any direct or indirect security for any
obligation of any Borrowing Subsidiary under this Agreement or any other Loan
Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of any Borrowing Subsidiary or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrowing
Subsidiary or any Borrowing Subsidiary’s assets or any resulting release or
discharge of any obligation of any Borrowing Subsidiary contained in this
Agreement or any other Loan Document;

 

(e)                                  the existence of any claim, set off or
other right which the Company may have at any time against any Borrowing
Subsidiary, the Administrative Agent, any Lender, any Issuer or any other
Person, whether in connection herewith or any unrelated transaction; provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;

 

(f)                                   any invalidity or unenforceability
relating to or against any Borrowing Subsidiary for any reason of this Agreement
or any other Loan Document, or any provision of any applicable

 

86

--------------------------------------------------------------------------------


 

law or regulation purporting to prohibit the payment by any Borrowing Subsidiary
of the principal of or interest on any Loan or any other amount payable by such
Borrowing Subsidiary under this Agreement or any other Loan Document; or

 

(g)                                  any other act or omission to act or delay
of any kind by any Borrowing Subsidiary, the Administrative Agent, any Lender,
any Issuer or any other Person or any other circumstance whatsoever which might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of the Company’s obligations as guarantor hereunder.

 

15.3.                     Discharge only upon Payment in Full; Reinstatement in
Certain Circumstances.  The Company’s obligations as guarantor hereunder shall
remain in full force and effect until the Revolving Commitments shall have
terminated and all obligations of the Borrowing Subsidiaries under this
Agreement and each other Loan Document shall have been paid in full (other than
contingent obligations that are not due and payable and any obligations
supported by cash collateral, a standby letter of credit or other collateral
arrangements, in each case on terms and, as applicable, from a financial
institution that are satisfactory to the holder of such obligations in its sole
discretion).  If at any time any payment of principal, interest or any other
amount payable by any Borrowing Subsidiary under or in connection with this
Agreement or any other Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of such Borrowing
Subsidiary or otherwise, the Company’s obligations hereunder with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.

 

15.4.                     Waiver by the Company.  The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Borrowing Subsidiary or any other Person.

 

15.5.                     Subrogation.  Notwithstanding any payment made by or
for the account of any Borrowing Subsidiary pursuant to this Article XV, the
Company shall not be subrogated to any right of the Administrative Agent, any
Lender or any Issuer until such time as the Administrative Agent, the Lenders
and the Issuers and any applicable Affiliate of any Lender shall have received
final payment in cash of the full amount of all obligations of the Borrowing
Subsidiaries hereunder and under each other Loan Document (other than contingent
obligations that are not due and payable and any obligations supported by cash
collateral, a standby letter of credit or other collateral arrangements, in each
case on terms and, as applicable, from a financial institution that are
satisfactory to the holder of such obligations in its sole discretion).

 

15.6.                     Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by any Borrowing Subsidiary under this Agreement
or any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of such Borrowing Subsidiary, all such amounts otherwise subject
to acceleration under the terms of this Agreement shall nonetheless be payable
by the Company hereunder forthwith on demand by the Administrative Agent made at
the request of the Required Lenders.

 

87

--------------------------------------------------------------------------------


 

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.                     CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, EXCLUDING CONFLICT
OF LAW PRINCIPLES PROVIDING FOR THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2.                     CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND EACH PARTY HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO
BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

16.3.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

 

16.4.                     Existing Credit Agreement.  Lenders that are parties
to the Existing Agreement (and which constitute “Required Lenders” under and as
defined in the Existing Agreement) hereby waive the three (3) Business Days’
notice requirement set forth in Section 2.5.2 of the Existing Agreement for
terminating the “Commitments” under the Existing Agreement.

 

16.5.                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(b)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

88

--------------------------------------------------------------------------------


 

(c)                                  the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                               a reduction in full or in part or cancellation
of any such liability;

 

(ii)                            a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                         the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

To the extent not prohibited by applicable law, rule or regulation, each Lender
shall notify the Company and the Administrative Agent if it has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action may occur).

 

89

--------------------------------------------------------------------------------


 

Annex 2

 

Pricing Schedule

 

APPLICABLE MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurocurrency Rate/Letter of Credit Fee Rate*

 

0.875

%

0.975

%

1.075

%

1.25

%

1.45

%

Floating Rate

 

0.00

%

0.00

%

0.075

%

0.25

%

0.45

%

Facility Fee Rate

 

0.125

%

0.15

%

0.175

%

0.25

%

0.30

%

 

--------------------------------------------------------------------------------

*                                         The Letter of Credit Fee Rate for
documentary Letters of Credit shall equal 50% of the applicable Letter of Credit
Fee Rate set forth above.

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A3 or better and the Company’s S&P Rating is A- or better.

 

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is Baa1 or
better and the Company’s S&P Rating is BBB+ or better.

 

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is Baa2 or better and the Company’s S&P Rating is BBB or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Company’s Moody’s Rating is Baa3 or better and the Company’s S&P Rating is BBB-
or better.

 

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect,
Moody’s general corporate rating with respect to the Company.

 

23

--------------------------------------------------------------------------------


 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement or, if no such rating is in effect, S&P’s general
corporate rating with respect to the Company.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as determined from its then-current Moody’s and
S&P Ratings.  The credit rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date.

 

If the Company is split-rated and the ratings differential is one notch, the
higher of the two ratings will apply (with the rating for Status I being the
highest and the rating for Status V being the lowest).  If the Company is
split-rated and the ratings differential is two or more notches, the rating
which is one notch above the lower rating shall be used.  If at any date, the
Company’s long-term unsecured debt is rated, and/or a general corporate rating
has been issued with respect to the Company by either S&P or Moody’s but not by
both, then the Status based on such single rating entity’s rating shall apply. 
If at any date, the Company’s long-term unsecured debt is rated by neither S&P
nor Moody’s and neither S&P nor Moody’s has issued a general corporate rating
with respect to the Company, then Level V Status shall apply.

 

24

--------------------------------------------------------------------------------


 

Annex 3

 

Attachment 1 to Borrowing Subsidiary Agreements

 

Set forth below are the Lenders that will be BSub Lenders with respect to the
Designated Borrowing Subsidiary and the BSub Commitments and BSub Percentages of
such Lenders, subject to adjustment as provided in Section 2.24(a) of the Credit
Agreement:

 

BSub Lender

 

BSub Percentage

 

BSub Commitment

 

JPMorgan Chase Bank, N.A.

 

12.454545455

%

12,454,545.45

 

Wells Fargo Bank, National Association

 

12.454545455

%

12,454,545.45

 

Bank of America, N.A.

 

12.454545455

%

12,454,545.45

 

BNP Paribas

 

12.454545455

%

12,454,545.45

 

U.S. Bank National Association

 

12.454545455

%

12,454,545.45

 

ING Bank N.V. — Dublin Branch

 

9.090909091

%

9,090,909.10

 

Sumitomo Mitsui Banking Corporation

 

9.090909091

%

9,090,909.10

 

Bank of China

 

4.545454545

%

4,545,454.55

 

Citibank, N.A.

 

4.545454545

%

4,545,454.55

 

HSBC Bank USA, N.A.

 

4.545454545

%

4,545,454.55

 

CoBank, ACB

 

3.636363636

%

3,636,363.63

 

The Northern Trust Company

 

2.272727273

%

2,272,727.27

 

 

 

 

 

 

 

Total

 

100.000000000

%

$

100,000,000.00

 

 

25

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Revolving Commitment Schedule

 

Lender

 

Commitment

 

Wells Fargo Bank, National Association

 

$

137,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

137,000,000.00

 

Bank of America, N.A.

 

$

137,000,000.00

 

BNP Paribas

 

$

137,000,000.00

 

U.S. Bank National Association

 

$

137,000,000.00

 

ING Bank N.V. — Dublin Branch

 

$

100,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

100,000,000.00

 

Bank of China

 

$

50,000,000.00

 

Citibank, N.A.

 

$

50,000,000.00

 

HSBC Bank USA, N.A.

 

$

50,000,000.00

 

CoBank, ACB

 

$

40,000,000.00

 

The Northern Trust Company

 

$

25,000,000.00

 

 

 

 

 

Total:

 

$

1,100,000,000.00

 

 

26

--------------------------------------------------------------------------------